Exhibit 10.22

INTEREST CONTRIBUTION AGREEMENT

by and among

DK GATEWAY ANDROS II, LLC,

a Florida limited liability company

the Contributor,

DEBARTOLO DEVELOPMENT, LLC,

a Delaware limited liability company,

as the Contributor’s Representative,

APARTMENT TRUST OF AMERICA HOLDINGS, L.P.,

a Virginia limited partnership,

as the Partnership

and

APARTMENT TRUST OF AMERICA, INC.,

a Maryland corporation

August 3, 2012

Andros Isle Apartments

Daytona Beach, Florida



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   DEFINITIONS.      1   

SECTION 2.

   CONTRIBUTION AND SALE; DUE DILIGENCE; CONDEMNATION AND CASUALTY.      13   

2.1

   Contribution and Sale      13   

2.2

   Title Matters      13   

2.3

   Condemnation      14   

2.4

   Casualty      14   

2.5

   Excluded Liabilities and Excluded Assets      15   

SECTION 3.

   CLOSING; CONTRIBUTION PRICE.      16   

3.1

   Earnest Money Deposit; Closing      16   

3.2

   Agreed Contribution Value      17   

3.3

   Contributor’s Closing Documents      20   

3.4

   Partnership’s Closing Documents      21   

SECTION 4.

   CONDITIONS TO PARTNERSHIP’S OBLIGATION TO CLOSE.      22   

4.1

   Representations and Warranties True      22   

4.2

   Lender Approval      22   

4.3

   Achievement of the Lease-Up Threshold      23   

4.4

   Contributor’s Performance      23   

4.5

   Title Policies      23   

4.6

   Permits; Consents      23   

4.7

   No Bankruptcy or Court Order      23   

4.8

   No Material Adverse Change      24   

4.9

   Closing Deliveries      24   

SECTION 5.

   CONDITIONS TO CONTRIBUTOR’S OBLIGATION TO CLOSE.      24   

5.1

   Representations and Warranties True      24   

5.2

   Lender Approval      24   

5.3

   Partnership’s Performance      24   

5.4

   No Bankruptcy or Court Order      24   

5.5

   Closing Deliveries      24   

SECTION 6.

   REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR; PARTNERSHIP’S INDEPENDENT
INVESTIGATION; ACCESS.      25   

6.1

   Representation and Warranties of Contributor      25   

 

i



--------------------------------------------------------------------------------

6.2

   Due Diligence Materials      35   

6.3

   Access      35   

SECTION 7.

   REPRESENTATIONS AND WARRANTIES OF PARTNERSHIP AND ATA.      36   

7.1

   Organization and Authorization      36   

7.2

   No Consents      36   

7.3

   No Conflicting Agreements      36   

7.4

   Litigation      37   

7.5

   Authorization of Issuance of Securities      37   

7.6

   No Registration of Securities      37   

7.7

   Integration      37   

SECTION 8.

   INTERIM OPERATION OF THE PROPERTY AND ADDITIONAL COVENANTS.      38   

8.1

   Compliance with Laws and Permitted Encumbrances      38   

8.2

   General Operation      38   

8.3

   Existing Management Agreement; Maintenance; Contracts      38   

8.4

   New Leases; Vacant Units      39   

8.5

   Audits of the Property and Operations      39   

8.6

   Financial Information      39   

8.7

   Extraordinary Actions      39   

8.8

   Capital Improvements      39   

8.9

   Delivery and Use of Annual Financial Statements      40   

8.10

   Exclusivity      40   

8.11

   Tax Change Notices; Other Events      40   

8.12

   Commercially Reasonable Efforts      40   

8.13

   Admission to Partnership      41   

SECTION 9.

   APPORTIONMENTS; CLOSING COSTS.      41   

9.1

   Apportionments      41   

9.2

   Closing Costs.      44   

SECTION 10.

   TERMINATION; REMEDIES FOR PRE-CLOSING DEFAULTS.      44   

10.1

   Termination      44   

10.2

   Effect of Termination      44   

10.3

   Partnership’s Remedies for Pre-Closing Default      44   

10.4

   Contributor’s Remedy for Pre-Closing Default      46   

10.5

   Limitations on Liability      46   

SECTION 11.

   INDEMNIFICATION.      47   

11.1

   Contributor’s Indemnity      47   

11.2

   Partnership’s Indemnity      48   

11.3

   Indemnification Procedure      48   

 

ii



--------------------------------------------------------------------------------

11.4

   Survival      48   

SECTION 12.

   TAX MATTERS.      49   

12.1

   Tax Matters      49   

12.2

   Allocation of Taxes      49   

12.3

   Cooperation      50   

12.4

   Tax Returns      50   

12.5

   Claims; Tax Proceedings      51   

12.6

   Certain Tax Elections      51   

12.7

   Other Treatment      51   

12.8

   Other Provisions      52   

12.9

   Survival      52   

SECTION 13.

   MISCELLANEOUS.      52   

13.1

   Drafts not an Offer to Enter into a Legally Binding Contract      52   

13.2

   Brokerage Commissions      52   

13.3

   Publicity      52   

13.4

   Notices      53   

13.5

   Waivers, Etc      54   

13.6

   Assignment; Successors and Assigns      55   

13.7

   Severability      55   

13.8

   Counterparts, Entire Agreement, Amendments      55   

13.9

   Governing Law; Jurisdiction; Waiver of Jury Trial      55   

13.10

   Performance on Business Days      56   

13.11

   Attorneys’ Fees      56   

13.12

   Relationship      56   

13.13

   Section and Other Headings      56   

13.14

   Further Assurances      57   

13.15

   Force Majeure      57   

13.16

   Time of Essence      57   

13.17

   Contributor’s Representative      57   

13.18

   All or Nothing Transaction      58   

13.19

   Survival      58   

13.20

   ATA’s SEC Filings      58   

13.21

   Legends      59   

13.22

   Escrow Agent      60   

SECTION 14.

   GUARANTY BY ELRH OF CASH PAYMENT.      61   

14.1

   Guaranty      61   

14.2

   Nature of Guaranty      61   

14.3

   Consideration      61   

14.4

   Termination of this Guaranty      62   

 

iii



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

   Legal Description of the Land

Exhibit B

   Rent Roll

Exhibit C

   Loan Documents

Exhibit D

   Form of Tax Protection Agreement

Exhibit E

   Form of Assignment and Assumption Agreement

Exhibit F

   Form of Interest Assignments

Exhibit G

   Form of Loan Indemnification Agreement

Exhibit H

   Release of Claims

Exhibit I

   Form of Audit Inquiry Letter

Exhibit J

   Form of Joinder to Registration Rights Agreement

Exhibit K

   Form of Joinder to Partnership Agreement

Schedule 1

   List of Other Contribution Agreements

Schedule 2.2(c)

   Objections List

Schedule 3.2(c)(ii)

   List of Contributors Eligible for Tax Protection

Schedule 6.1(b)

   Capitalization and Title to Interests

Schedule 6.1(d)

   List of Subsidiaries

Schedule 6.1(i)

   Leased FF&E

Schedule 6.1(j)

   Schedule of Non-Terminable Contracts

Schedule 6.1(l)

   Litigation

Schedule 6.2

   List of Due Diligence Materials

Schedule 8.8

   Required Capital Improvements

 

iv



--------------------------------------------------------------------------------

INTEREST CONTRIBUTION AGREEMENT

THIS INTEREST CONTRIBUTION AGREEMENT (this “Agreement”) is made effective as of
August 3, 2012 (the “Effective Date”), by and among (i) DK GATEWAY ANDROS II,
LLC, a Florida limited liability company (the “Contributor”), (ii) DEBARTOLO
DEVELOPMENT, LLC, a Delaware limited liability company (the “Contributor’s
Representative”), (iii) APARTMENT TRUST OF AMERICA HOLDINGS, L.P., a Virginia
limited partnership, or its successors and assigns (the “Partnership”), and
(iv) APARTMENT TRUST OF AMERICA, INC., a Maryland corporation (“ATA”).

W I T N E S S E T H :

WHEREAS, the Contributor owns directly, beneficially and of record, one hundred
percent (100%) of the membership interest in DK GATEWAY ANDROS, LLC, a Florida
limited liability company (referred to herein as the “Contributed Entity” or the
“Property Owner”); and

WHEREAS, all of the outstanding membership interests in the Contributed Entity
are collectively referred to herein as the “Interests”; and

WHEREAS, the Property Owner is the owner of the real property located in Daytona
Beach, Florida, and more particularly described on Exhibit A attached hereto and
incorporated herein by this reference (the “Land”), together with the
improvements located thereon, commonly known as “Andros Isles Apartments”; and

WHEREAS, ATA is the general partner of the Partnership, and ATA holds its assets
and conducts its operations through the Partnership; and

WHEREAS, the Contributor wishes to contribute the Interests in the Contributed
Entity to the Partnership, and the Partnership wishes to acquire (either
directly or through an Affiliate to which the Partnership may assign its rights
hereunder) the Interests in the Contributed Entity and thereby acquire all of
the Contributed Entity’s right, title and interest in and to the Property Owner
upon the terms and conditions hereafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Contributor and the Partnership hereby
agree as follows:

 

  SECTION 1. DEFINITIONS.

Capitalized terms used in this Agreement and not defined elsewhere herein shall
have the meanings set forth below, in the Section of this Agreement referred to
below, or in such other document or agreement referred to below (such
definitions to be equally applicable to both the singular and plural forms of
the terms defined). When a reference is made in this Agreement to Sections,
subsections, Schedules or Exhibits, such reference is to a Section, subsection,
Schedule or Exhibit to this Agreement unless otherwise indicated. The words
“include,” “includes” and “including” when used herein are deemed in each case
to be followed by the words “without limitation.” The word “herein” and similar
references mean, except where a specific Section

 

1



--------------------------------------------------------------------------------

reference is expressly indicated, the entire Agreement rather than any specific
Section. The word “or” has, except as otherwise indicated, the inclusive meaning
represented by the phrase “and/or.”

“Accredited Investors” shall have the meaning set forth in Rule 501(a) of
Regulation D under the Securities Act of 1933, as amended.

“Achievement of the Lease-Up Threshold” shall mean that ninety percent (90%) or
more of the apartment units located in the Improvements shall be leased to
third-party tenants who are not the Contributor, the Contributor’s
Representative or its Affiliates, pursuant to leases that conform to the
requirements of Section 8.4 of this Agreement.

“Act of Bankruptcy” shall mean: (i) if a party hereto or any general partner,
manager or any Person with a Controlling Interest thereof shall (a) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or all of or a substantial part of
its property; (b) admit in writing its inability to pay its debts as they become
due; (c) make a general assignment for the benefit of its creditors; (d) file a
voluntary petition or commence a voluntary case or proceeding under the Federal
Bankruptcy Code (as now or hereafter in effect); (e) be adjudicated a bankrupt
or insolvent; (f) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up or composition or
adjustment of debts; (g) fail to controvert in a timely and appropriate manner,
or acquiesce in writing to, any petition filed against it in an involuntary case
or proceeding under the Federal Bankruptcy Code (as now or hereafter in effect);
or (h) take any corporate or partnership action for the purpose of effecting any
of the foregoing; or (ii) if a proceeding or case shall be commenced, without
the application or consent of a party hereto or any general partner thereof in
any court of competent jurisdiction seeking (1) the liquidation, reorganization,
dissolution or winding-up, or the composition or readjustment of debts, of such
party or general partner; (2) the appointment of a receiver, custodian, trustee
or liquidator for such party or general partner or all or any substantial part
of its assets; or (3) other similar relief under any law relating to bankruptcy,
insolvency, reorganization, winding-up or composition or adjustment of debts,
and such proceeding or case shall continue undismissed; or (iii) an order
(including an order for relief entered in an involuntary case under the Federal
Bankruptcy Code, as now or hereinafter in effect), judgment or decree approving
or ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of sixty (60) consecutive days.

“Additional Exception” shall have the meaning given such term in Section 2.2(d).

“Adverse Consequences” shall mean all liabilities, demands, claims, actions,
causes of action, costs, expenses, damages (including incidental, special, but
excluding consequential and punitive damages and lost profits), Taxes, losses,
penalties, fines, judgments or amounts paid in settlement, including reasonable
attorneys’ and accountants’ fees, including, without limitation, all Adverse
Consequences incurred by the Contributed Entity. The term Adverse Consequences
expressly includes any consequences arising from the Partnership’s sending, or
failure to send, any filings relating to Transfer Taxes due, or otherwise, in
connection with the transactions contemplated by this Agreement, including any
interest, penalties or reassessment of the value of the Property for purposes of
ad valorem taxes, and the Partnership’s failure to pay any Transfer Taxes due in
connection with the transactions contemplated by this Agreement.

 

2



--------------------------------------------------------------------------------

“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, under common control with, or having a Controlling Interest in that Person
and any officer, director or controlling person of that Person. For purposes of
this Agreement, the Contributor and the Contributed Entity are Affiliates of
each other.

“Agreed Contribution Value” shall mean the aggregate amount of Forty Five
Million and No/100 Dollars ($45,000,000.00), subject to the adjustments, credits
and prorations as provided herein, payable in accordance with the provisions of
Section 3.2.

“Agreement” shall mean this Interest Contribution Agreement, together with all
Exhibits and Schedules attached hereto, as it and they may be amended from time
to time as herein provided.

“Annual Financial Statements” shall mean the audited financial statements of the
Contributed Entity, on a consolidated basis to the extent applicable, as of and
for the fiscal years ended December 31, 2009, 2010 and 2011.

“As-Built Drawings” shall mean, with respect to the Real Property, the final
“as-built” plans and specifications for the Improvements, which are to be
furnished by the Contributor to the Partnership pursuant to Section 3.3(k).

“Assignment and Assumption Agreement” shall have the meaning given such term in
Section 2.5.

“ATA” shall have the meaning given such term in the first paragraph of this
Agreement.

“ATA Common Stock” means the common stock, $0.01 par value per share, of ATA.

“Audit Inquiry Letter” shall have the meaning given such term in Section 13.20.

“Audited Year” shall have the meaning given such term in Section 13.20.

“Business Day(s)” shall mean any day other than a Saturday, Sunday or any other
day on which banking institutions in the State of New York are authorized by law
or executive action to close.

“Cash Payment Obligation” shall have the meaning given such term in Section
14.1.

“Casualty Notice” shall have the meaning given such term in Section 2.4(a)

“Charter” means the Articles of Amendment and Restatement of ATA, as amended or
supplemented from time to time, including by the amendments contemplated by the
Master Contribution Agreement.

“Claims” shall have the meaning given such term in Section 11.3.

“Closing” shall have the meaning set forth in Section 3.1.

“Closing Contingencies” shall have the meaning given such term in Section 4.

 

3



--------------------------------------------------------------------------------

“Closing Date” shall have the meaning set forth in Section 3.1.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and all
regulations promulgated thereunder from time to time.

“Condemnation Notice” shall have the meaning given such term in Section 2.3.

“Contracts” shall mean any agreement, contract, obligation, promise or
commitment (whether written or oral) that is legally binding on the Contributed
Entity or the Property, including but not limited to: (a) equipment leases and
laundry leases relating to the Property and to which the Property Owner is a
party, (b) the Existing Management Agreement, and (c) any service or other
contracts relating to the Property and to which the Property Owner is a party
which are disclosed in writing to the Partnership on or before the Closing,
which are acceptable to Partnership in the Partnership’s reasonable discretion;
provided, however, any equipment leases, service or other contracts that the
Partnership does not wish to assume and which are cancellable without penalty on
not more than sixty (60) days’ notice shall be caused to be terminated by the
Contributor simultaneous with the Closing.

“Contributed Entity” shall have the meaning given such term in the Recitals.

“Contributor” shall have the meaning given such term in the first paragraph of
this Agreement.

“Contributor’s Representative” shall have the meaning given to such term in the
first paragraph of this Agreement.

“Controlling Interest” shall mean: (a) as to a corporation, the right to
exercise, directly or indirectly, more than fifty percent (50%) of the voting
rights attributable to the shares of such corporation (through ownership of such
shares or by contract), and (b) as to a Person not a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person.

“Court Order” shall mean any judgment, order, award or decree of any United
States federal, state or local, or any supra-national or non-United States,
court or tribunal and any award in any arbitration Proceeding.

“Delinquent Amounts” shall have the meaning given such term in Section 9.1(b).

“Due Diligence Materials” shall have the meaning given such term in Section 6.2.

“Earnest Money Deposit” shall have the meaning set forth in Section 3.1(a).

“Earn Out Amount” shall have the meaning given such term in Section 3.2.

“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

“ELRH” shall mean Elco Landmark Residential Holdings, LLC, a Delaware limited
liability company.

 

4



--------------------------------------------------------------------------------

“Escrow Agent” shall have the meaning set forth in Section 3.1(a).

“Excluded Assets” shall mean the real property or personal property (if any)
owned by the Contributor, the Contributed Entity or their Subsidiaries as of the
Closing Date which do not constitute, or are not located on, used or held in
connection with, earned or derived from, the Property.

“Excluded Liabilities” shall have the meaning given such term in Section 2.5.

“Existing Management Agreement” shall mean that certain property management
agreement heretofore in effect by and between the Property Owner and the
Existing Manager.

“Existing Manager” shall mean GREP Southeast, LLC, a Delaware limited liability
company.

“FF&E” shall mean all appliances, machinery, devices, fixtures, appurtenances,
equipment, furniture, furnishings and articles of tangible personal property of
every kind and nature whatsoever owned by the Property Owner and located in or
at, or used in connection with the ownership, operation or maintenance of, the
Property, but excluding the Excluded Assets. FF&E shall include, but not limited
to: (a) all equipment, machinery, fixtures, and other items of property, now or
hereafter permanently affixed to or incorporated into the Real Property,
including, without limitation, all furnaces, boilers, heaters, electrical
equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems and fire and theft
protection equipment, all of which, to the maximum extent permitted by law, are
hereby deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations and additions thereto; (b) all
furniture, furnishings, movable walls or partitions, moveable machinery,
moveable equipment, computers or trade fixtures or other personal property of
any kind or description used or useful in the operating and maintenance of the
Property, and located on or in the Real Property, and all modifications,
replacements, alterations and additions to such personal property; (c) supply
items customarily included within “Property and Equipment” under GAAP, and
(d) supplies and all other tangible personal property used in connection with
the operation, ownership, or maintenance of the Real Property (as such terms are
customarily used and defined in the most broad and inclusive sense).

“Financial Statements” shall mean the Interim Financial Statements and the
Annual Financial Statements collectively.

“FIRPTA Affidavits” shall have the meaning given such term in Section 3.3(q).

“Force Majeure” shall have the meaning given such term in Section 13.15.

“GAAP” shall mean Generally Accepted Accounting Principles as adopted by the
American Institute of Certified Public Accountants, consistently applied.

“Governance Agreement” shall have the meaning given such term in the Master
Contribution Agreement.

 

5



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any federal, state, county or municipal
government, or political subdivision thereof, any governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court or administrative tribunal.

“Guaranty” shall have the meaning given such term in Section 14.2.

“Hazardous Materials” shall mean materials, wastes or substances (including,
without limitation, any pollutants or contaminants such as asbestos and raw
materials which include hazardous components), hazardous mold or other similar
substances or materials, that are (i) included within the definition of any one
or more of the terms “hazardous substances,” “hazardous materials,” “toxic
substances,” “toxic pollutants” and “hazardous waste” in the Hazardous Materials
Laws, (ii) regulated, or classified as hazardous or toxic, under federal, state
or local environmental laws or regulations, (iii) petroleum or petroleum
by-products, including gasoline and diesel, (iv) asbestos or asbestos-containing
materials, (v) polychlorinated biphenyls, (vi) flammable explosives, and
(vii) radioactive materials.

“Hazardous Materials Laws” shall mean shall mean any federal, state or local
law, statute, ordinance, order, decree, rule or regulation and any common laws
regarding health, safety, radioactive materials, or the environment, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. § 9601, et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901, et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601, et seq., the Occupational, Safety and Health Act,
29 U.S.C. § 651, et seq., the Clean Air Act, 42 U.S.C. § 7401, et seq., the
Federal Water Pollution Control Act, 33 U.S.C. § 1251, et seq., the Safe
Drinking Water Act, 42 U.S.C. § 3001, et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., the Emergency Planning and
Community Right to Know Act, 42 U.S.C. § 11001, et seq., the Endangered Species
Act of 1973, 16 U.S.C. § 1531 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. § 136 et seq. and other comparable federal, state or
local laws, each as amended, and all rules, regulations and guidance documents
promulgated pursuant thereto or published thereunder.

“Improvements” shall mean all buildings, fixtures, walls, fences, landscaping
and other structures and improvements situated on, affixed or appurtenant to the
Land, including, but not limited to, all pavement, access ways, curb cuts,
parking, kitchen and support facilities, meeting rooms, swimming pool
facilities, recreational amenities, office facilities, drainage system and
facilities, air ventilation and filtering systems and facilities and utility
facilities and connections for sanitary sewer, potable water, irrigation,
electricity, telephone, cable television and natural gas, if applicable, to the
extent the same form a part of the Property and all appurtenances thereto.

“Indebtedness” shall mean, at a particular time, without duplication, to the
extent required to be reflected as a liability on a balance sheet prepared in
accordance with GAAP, (i) any indebtedness for borrowed money or issued in
substitution for or exchange of indebtedness for borrowed money, (ii) any
indebtedness evidenced by any note, bond, debenture or other debt security,
(iii) any indebtedness for the deferred purchase price of property or services
with respect to which a Person is liable, contingently or otherwise, as obligor
or otherwise (other than trade payables and other current liabilities incurred
in the Ordinary Course

 

6



--------------------------------------------------------------------------------

which are not more than ninety (90) days past due), (iv) any obligations under
capitalized leases with respect to which a Person is liable as obligor, (v) any
indebtedness secured by a Lien on a Person’s assets, (vi) any distributions
payable or loans/advances payable to any related parties or partners as of the
Closing, (vii) any non-compete payments, earn-out obligations and other
obligations to former owners of businesses, and (viii) any other liabilities
recorded in accordance with GAAP on a balance sheet as of the Closing, which are
not due within one (1) year of the Closing, including any unfunded employee or
retiree obligations and any environmental liabilities, (ix) all guaranties in
connection with the foregoing, and (x) any accrued interest, penalties, fees and
expenses on any of the foregoing.

“Indemnified Party” shall have the meaning given such term in Section 11.3.

“Indemnifying Party” shall have the meaning given such term in Section 11.3.

“Intangible Property” shall mean all (a) Permits, contract rights, and
warranties, and (b) certificates, licenses, warranties, guarantees, Contracts,
patents, trademarks, copyrights and other intellectual property related to the
Property held by the Property Owner and/or its Affiliates, including without
limitation, their respective trades or businesses the names, and the exclusive
right to use the name “Esplanade Apartments” and any abbreviations or variations
thereof.

“Interest Assignments” shall have the meaning given such term in Section 3.3(a).

“Interests” shall have the meaning given such term in the recitals.

“Interim Financial Statements” shall mean the unaudited financial statements of
the Contributed Entity as of and for the three-month period ended March 31,
2012.

“Investor Package” shall mean the information, private placement memoranda,
investor questionnaires, subscription documents and other documents and
information as may be necessary or advisable in form and substance mutually
acceptable to the Parties in order for the Contributor to make its decisions to
accept the OP Units.

“IPO” shall mean the initial closing (without regard for any closing of any
associated “green shoe”) of the first underwritten public offering of shares of
ATA’s Common Stock registered under the Securities Act of 1933, as amended, that
occurs after the date hereof and in conjunction with which shares of ATA Common
Stock are listed for trading on the New York Stock Exchange.

“IRS” shall mean the Internal Revenue Service.

“Land” shall have the meaning given such term in the recitals.

“Latest Balance Sheet” shall have the meaning given such term in Section 6.1(e).

“Law” shall mean any presently existing or future federal, state, regional or
local law, constitution, rule, statute, ordinance, regulation, decision, ruling,
permit, certificate, requirement or order of any Governmental Authority.

 

7



--------------------------------------------------------------------------------

“Leases” shall mean collectively all leases, rental agreements, license
agreements and occupancy agreements pursuant to which a Tenant has a possessory
right or license with respect to any portion of the Real Property and which are
in effect as of the Effective Date and are shown on the Rent Roll attached
hereto as Exhibit B, together with any amendments, modifications or supplements
made thereto and any new Leases entered into by the Property Owner from time to
time after the Effective Date and before the Closing that conform to the
requirements of Section 8.4 and are shown on the Rent Roll to be delivered at
Closing.

“Lender” shall mean the current holder of the Loan.

“Lender Approval” have the meaning given such term in Section 4.2.

“Lender Approval Documents” have the meaning given such term in Section 4.2.

“Lien” shall mean any lien, charge, covenant, adverse claim, demand,
encumbrance, security interest, commitment, pledge or any other title defect or
restriction of any kind.

“Loan” shall mean the loan evidenced by the Loan Documents relating to the
Contributed Entity, the Property Owner and the Property.

“Loan Assumption Costs” shall mean any and all fees, costs and expenses,
including, without limitation, any loan assumption, transfer or consent fees,
review fees, Lender’s attorneys’ fees and other costs, expenses and fees
provided for in the Loan Documents in connection with the assumption of, or any
consent from the lender to the transaction contemplated by this Agreement which
are required under, the Loan Documents at the Closing.

“Loan Documents” shall mean the loan documents described in Exhibit C attached
hereto and by this reference made a part hereof with respect to the Contributed
Entity and/or Property.

“Master Contribution Agreement” means the Master Contribution and
Recapitalization Agreement of contemporaneous date herewith among the
Partnership, ATA, Elco Landmark Residential Holdings LLC, a Delaware limited
liability company, and Elco Landmark Residential Management LLC, a Delaware
limited liability company, together with all Schedules and Exhibits attached
thereto, as it and they may be amended from time to time as provided therein.

“Material Adverse Change” shall mean any event, change or development that is
reasonably expected to have a material adverse effect on the assets,
liabilities, financial condition, prospects, operations, operating results or
earnings of any Contributor, the Contributed Entity, or Property.

“Net Agreed Contribution Value” shall have the meaning given such term in
Section 3.2(c).

“NOI” shall mean all cash receipts, rents and other miscellaneous income and
proceeds the Property Owner receives (excluding sales, refinance, insurance or
condemnation proceeds) from the Property for a particular period, less (a) all
payments for actual cash expenses paid by

 

8



--------------------------------------------------------------------------------

the Property Owner during the same period, including marketing costs, taxes,
insurance, property management fees, and payments with respect to debt service,
including but not limited to payments on the Loan, and (b) any amounts required
by the Lender to be placed into reserve accounts or otherwise set aside for
accrued expenses (including, but not limited to, reserve accounts for property
taxes and insurance, and other reserves required by the Lender in connection
with the Loan).

“Non-Performing Party” shall have the meaning given such term in
Section 10.5(a).

“Non-Terminable Contracts” shall have the meaning given such term in
Section 6.1(j).

“Objection List” shall have the meaning given such term in Section 2.2(c).

“OP Issuance Delivery Documents” shall have the meaning given to such term in
Section 3.2(c)(iii) of this Agreement.

“OP Units” shall mean units of limited partnership interests in the Partnership
with the rights and preferences as set forth in the Partnership Agreement, and
which will, following a 12-month holding period, become redeemable by the
Contributor receiving OP Units in exchange for either (i) shares of ATA common
stock on a one-for-one basis or (ii) a cash amount equal to the product of
(A) the number of redeemed OP Units, multiplied by (B) the Cash Amount (as
defined in the Partnership Agreement); provided, however, if the ATA Common
Stock has not become listed or admitted to trading on any national securities
exchange at the time of the redemption, the Cash Amount, notwithstanding any
provision in the Partnership Agreement to the contrary, shall be $8.15 per
redeemed OP Unit).

“Ordinary Course” shall mean the ordinary course of business of the Contributed
Entity or the Property, consistent with past custom and practice (including as
applicable, with respect to quantity and frequency).

“Organizational Documents” means each of the following, as applicable, as
amended and supplemented: (a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) the partnership agreement and any statement of
partnership of a general partnership; (c) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (d) the
operating agreement (or limited liability company agreement) and certificate of
organization or formation of a limited liability company; and (e) any charter or
similar document adopted or filed in connection with the creation, formation or
organization of a Person.

“Other Contribution Agreements” shall mean collectively the separate interest
contribution agreements set forth on Schedule 1.

“Outside Closing Date” shall mean the date that is the twelve (12) month
anniversary of the Effective Date, as such date may be extended by mutual
agreement of the Partnership and the Contributor.

“Partnership” shall mean Apartment Trust of America Holdings, L.P., a Virginia
limited partnership, and its successors and assigns. The Partnership’s name is
expected to be changed to Landmark Apartment Trust Holdings, L.P.

 

9



--------------------------------------------------------------------------------

“Partnership Agreement” shall mean the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of December 27, 2005, as amended on
June 3, 2010 and June 28, 2011, as the same may be amended from time to time,
including by the amendments contemplated by the Master Contribution Agreement.

“Permits” shall mean all governmental permits and approvals, including licenses,
registrations and authorizations, required for the ownership and operation of
the Property Owner or the Property at the Real Property, including without
limitation, qualifications to do business, certificates of occupancy, building
permits, signage permits, site use approvals, zoning certificates, environmental
and land use permits, and any and all other necessary approvals from
Governmental Authorities and other approvals granted by any public body.

“Permitted Encumbrances” shall mean: (a) any exceptions, exclusions and other
matters set forth in or disclosed by the Title Commitments and any other
exceptions to title disclosed in the Surveys which are either not objected to by
the Partnership or are waived by Partnership as set forth herein; (b) liens for
taxes, assessments and governmental charges with respect to the Property for the
current year and not yet due and payable or due and payable but not yet
delinquent (provided the same are paid by the Contributor prior to becoming
delinquent); (c) applicable zoning regulations and ordinances and other
governmental laws, ordinances and regulations, provided the Real Property is in
compliance therewith; (d) the Leases; and (e) with respect only to the time
period prior to Closing or, upon receipt of the Lender Approval, the Loan
Documents evidencing and securing the Loan.

“Person” shall mean any natural person, corporation, general or limited
partnership, limited liability company, stock company or association, joint
venture, company, trust, bank, trust company, land trust, business trust,
cooperative, any governmental or agency or political subdivision thereof or any
other entity, and the heirs, executors, administrators, legal representatives,
successors and assigns of such Person where the context so admits.

“Pre-Closing Tax Period” means any taxable period that ends on or before the
Closing Date.

“Proceeding” shall mean any action, arbitration, audit, hearing, investigation,
litigation or suit whether civil, criminal, administrative, investigative or
informal brought, conducted, commenced or heard by or before any Governmental
Authority or arbitrator.

“Property” shall mean, collectively, all of the Property Owner’s Real Property,
personal property, intangible or other assets, including, without limitation its
ownership interest in the Real Property, the FF&E, the Contracts, Leases and the
Intangible Property.

“Property Owner” shall have the meaning given such term in the recitals.

“Real Property” shall mean collectively the Land and Improvements, together with
all easements, rights of way, privileges, licenses and appurtenances which
Property Owner now owns.

“Registration Rights Agreement” shall mean the joinder to registration rights
agreement in substantially the form attached hereto as Exhibit J.

 

10



--------------------------------------------------------------------------------

“Rent Roll” shall mean the rent roll attached hereto as Exhibit B, any
supplements and updates delivered or made available to the Partnership or its
Representatives as part of the Due Diligence Materials, and as updated by
Contributor’s Representative and delivered to Partnership as of the Closing
Date.

“Representatives” shall mean any Person’s respective officers, directors,
partners, members, trustees, shareholders, controlling persons, employees,
agents, advisors, attorneys, potential lenders, Affiliates or representatives.

“Required Capital Improvements” shall have the meaning given such term in
Section 8.8.

“SEC” shall mean the United States Securities and Exchange Commission.

“SEC Filings” shall have the meaning given such term in Section 13.20.

“SEC Reports” shall mean all reports, schedules, forms, statements and other
documents required to be filed with or furnished to the SEC by ATA and
Partnership prior to the Effective Date.

“Settlement Statement” shall mean the settlement statement to be prepared by the
Title Company and executed by the Contributor and the Partnership, in a form
acceptable to all parties, reflecting the various closing costs, credits and
prorations contemplated by this Agreement.

“Schedule of Non-Terminable Contracts” shall have the meaning given such term in
Section 6.1(j).

“Straddle Period” shall mean any taxable period that includes, but does not end
on, the Closing Date.

“Stub Period” shall have the meaning given such term in Section 13.20.

“Subsidiary” shall mean, in respect of any Person, any corporation, partnership,
limited liability company, joint venture or other legal entity of which such
Person (either directly or through or together with another Subsidiary of such
Person), (A) owns capital stock or other equity interests having ordinary voting
power to elect a majority of the board of directors (or equivalent) of such
Person, (B) controls the management of which, directly or indirectly, through
one or more intermediaries, (C) directly or indirectly through Subsidiaries owns
more than 50% of the equity interests or (D) is a general partner.

“Survey” shall have the meaning given such term in Section 2.2(b).

“Target NOI Amount” shall have the meaning given such term in Section 3.2(d)(i).

“Tax” means any net income, capital gains, gross income, gross receipts, sales,
use, transfer (but expressly excluding any Transfer Tax), ad valorem, franchise,
profits, license, capital, withholding, payroll, estimated, employment, excise,
goods and services, severance,

 

11



--------------------------------------------------------------------------------

stamp, occupation, premium, real property, personal property, unclaimed
property, social security, environmental (including Code section 59A),
alternative or add-on, value added, registration, windfall profits or other tax
or customs duties or amount imposed by any Governmental Authority, or any
interest, any penalties, additions to tax or additional amounts incurred or
accrued under applicable tax law or properly assessed or charged by any
Governmental Authority, whether disputed or not, but expressly excluding any
reassessment of the Property for any post-Closing tax year due to the closing of
the transactions contemplated herein, including the transfer of the Interests,
or any interest or penalties incurred in connection with such change of
ownership.

“Tax Claim” shall have the meaning given such term in Section 12.5.

“Tax Contest” shall have the meaning given such term in Section 12.5.

“Tax Protection Agreement” shall mean that certain Tax Protection Agreement, in
the form of Exhibit D attached hereto and made a part hereof, to be executed and
delivered at the Closing among ATA, the Partnership, and the Contributor if
listed on Schedule 3.2(c)(ii) attached hereto.

“Tax Return” shall mean any report, return, or other information required
(including any attachments or schedules required to be attached to a such
report, return, or other information) required under applicable Law to be
supplied (or actually supplied) to a Governmental Authority or a third party in
connection with Taxes.

“Tenant(s)” shall mean the non-commercial tenant(s), licensee(s) or occupant(s)
under any Leases in effect at the Real Property.

“Title Commitment” shall have the meaning given such term in Section 2.2(a).

“Title Company” shall mean Chicago Title Insurance Company, or any other title
insurance company selected by the Partnership.

“Transaction Documents” shall have the meaning given such term in
Section 6.1(a).

“Transfer Taxes” shall mean any transfer, sales, use, recordation or other
similar taxes, impositions, expenses or fees incurred in connection with the
sale, transfer or conveyance of the Interests, the Contributed Entity, the
Property Owner and/or the Property from the Contributor to the Partnership.
Transfer Taxes shall not include, and the Contributor shall be solely
responsible for, any Taxes due in respect of its income, net worth or capital,
if any, and any privilege, sales and occupancy taxes, and any other Taxes, due
or owing to any Governmental Authority in connection with the operation of the
Contributed Entity and the Property for any period of time prior to the Closing,
and the Partnership shall be solely responsible for all such Taxes for any
period from and after the Closing. Further, Transfer Taxes shall not include any
sales, use, recordation or other similar Taxes, impositions, expenses or fees
arising prior to the Closing or related to any period prior to the Closing.
Further, any income Tax arising as a result of the contribution, sale and
transfer of the Interests, the Contributed Entity or Property by the Contributor
to the Partnership shall be the sole responsibility of the Contributor.

 

12



--------------------------------------------------------------------------------

“Treasury Regulations” shall mean the permanent and temporary regulations, and
all amendments, modifications and supplements thereof, from time to time
promulgated by the Department of the Treasury under the Code.

 

  SECTION 2. CONTRIBUTION AND SALE; DUE DILIGENCE; CONDEMNATION AND CASUALTY.

2.1 Contribution and Sale. The Partnership hereby agrees to acquire from the
Contributor, and the Contributor hereby agree to contribute to the Partnership,
the Interests, free and clear of all Liens, for the Agreed Contribution Value,
subject to and in accordance with the terms and conditions of this Agreement.

2.2 Title Matters.

(a) Delivery of Title Commitments. The Partnership has obtained, at its sole
cost and expense, and delivered to the Contributor, a current commitment for an
ALTA extended owner’s policy from the Title Company with respect to the Real
Property and/or such endorsements or updates to the existing owner’s policies as
the Partnership may desire. Additionally and if required by the Lender in
connection with the Lender Approval, the Partnership shall order, at its sole
cost and expense, a commitment to endorse the existing mortgagee policy for the
Loan from the title insurance company that issued such mortgagee policy,
together with complete and legible copies of all instruments and documents
referred to therein as exceptions to title (such owner’s commitment and
commitment to endorse the existing mortgagee policy are sometimes referred to
collectively herein as the “Title Commitments”).

(b) Survey. If required by the Lender in connection with the Lender Approval or
if Partnership otherwise elects to do so, the Partnership shall order, at its
sole cost and expense, a current as-built ALTA/ACSM survey with respect to the
Real Property or such updates and/or recertifications to the existing survey as
the Partnership may desire (the “Survey”), by a licensed surveyor in the
jurisdiction in which the Real Property is located, and certified to the
Partnership, the Contributed Entity, the Title Company and the Lender. The
Contributor shall deliver to the Partnership and/or the surveyor such documents,
affidavits, or certifications as may be requested in order to issue the Survey.
Alternatively, the Contributor’s Representative agrees upon request to execute
on behalf of the Contributed Entity and deliver to the Title Company an
affidavit of no change with respect to any existing survey, to the extent no
material changes have been made to the Improvements since the date of the most
recent survey.

(c) Notice of Title and Survey Defects. Attached hereto as Schedule 2.2(c) are
the Partnership’s objections to any matters shown on or contained in the Title
Commitments and the Survey that are not otherwise included in subsections (b)
through (e) of the definition of Permitted Encumbrances and that the Partnership
objects to (the “Objection List”). All of the exceptions to coverage shown on
the Title Commitments shall be deemed Permitted Encumbrances; provided, however,
the Contributor agrees to use good faith efforts to cause the Title Company to
remove the objections set forth on the Objections List. The provisions of this
Section 2.2(c) shall survive the Closing.

 

13



--------------------------------------------------------------------------------

(d) Additional Exception. Except for new Leases entered into after the Effective
Date in accordance with the requirements of this Agreement, the Contributor and
the Contributed Entity shall be expressly prohibited from further encumbering
the Property (or the Interests) from and after the Effective Date in any manner
that would reasonably be expected to result in a Material Adverse Change without
the Partnership’s prior written consent in the Partnership’s sole and absolute
discretion (the “Additional Exception”), unless such Additional Exception shall
be released of record prior to Closing.

2.3 Condemnation. If prior to the Closing, any proceedings, judicial,
administrative or otherwise, are threatened or commenced, which relate to a
taking or proposed taking of any portion of a Real Property by eminent domain,
including without limitation any parking spaces, entrances, or areas where
entrance signs are located, the Contributor’s Representative shall promptly
notify the Partnership in writing and in reasonable detail of the same (the
“Condemnation Notice”). The Partnership may elect within fifteen (15) Business
Days of its receipt of the Condemnation Notice, and the Closing Date shall, if
necessary, be extended to give the Partnership the benefit of the entire fifteen
(15) Business Day period, either (i) to terminate this Agreement by notifying
the Contributor in writing whereupon the Earnest Money Deposit shall be returned
to the Partnership, and thereafter Contributor and the Partnership shall have no
further obligations or liabilities hereunder except for those obligations or
liabilities which expressly survive the termination of this Agreement, or
(ii) to consummate the transactions contemplated hereby, notwithstanding such
condemnation, without any abatement or reduction in the Agreed Contribution
Value on account thereof except as herein provided, but at the Closing the
applicable Contributor or other Person shall assign to the Partnership all
related condemnation proceeds payable (but not yet paid as of the Closing) and
to the extent that the applicable Contributor or other Person has received any
condemnation proceeds prior to the Closing, the Agreed Contribution Value shall
be abated by an amount equal to the award paid to the Contributor or such other
Person on account of such taking, less the amount of the Contributor’s or such
other Person’s costs and expenses, including reasonable attorneys’ fees and
expenses, incurred in establishing and collecting such award. In addition, if
the Partnership elects to proceed in accordance with clause (ii) above, the
Partnership shall have the right to appear and defend at such condemnation
proceedings. Failure of the Partnership to give such notice within the time
prescribed above shall be deemed an election by the Partnership to proceed in
accordance with clause (i) above.

2.4 Casualty.

(a) If prior to the Closing, the Property is damaged or destroyed by fire or
other casualty, the Contributor’s Representative shall promptly, but in any
event within five (5) Business Days and prior to the Closing, notify the
Partnership of the same (the “Casualty Notice”). If the cost of restoring the
damage to the Property is less than One Hundred Thousand Dollars ($100,000.00),
the Partnership shall be obligated to acquire the Interests notwithstanding the
occurrence of the damage or destruction and upon the Closing, the Partnership
shall receive a credit against the Agreed Contribution Value in the amount (net
of collection costs and costs of repair reasonably incurred by the Contributor
and not then reimbursed) of any insurance proceeds collected and retained by the
Contributor or the Contributed Entity as a result of any such damage or
destruction plus (in the case of damage) the amount of the deductible portion of
the applicable Person’s insurance policy and the Contributor shall cause the
applicable Person to assign to the Partnership all rights to such insurance
proceeds as shall not have been collected prior to the Closing.

 

14



--------------------------------------------------------------------------------

(b) If the cost of restoring the damage to the Property is One Hundred Thousand
Dollars ($100,000.00) or more, the Partnership may elect within fifteen
(15) Business Days of its receipt of the Casualty Notice, together with the
documented estimated costs of restoring the damage, and the Closing Date shall,
if necessary, be extended to give the Partnership the benefit of the entire
fifteen (15) Business Day period, either (x) to terminate this Agreement by
notifying the Contributor in writing whereupon the Earnest Money Deposit shall
be returned to the Partnership, and thereafter the Contributor and the
Partnership shall have no further obligations or liabilities hereunder except
for those obligations or liabilities which expressly survive the termination of
this Agreement, or (y) to consummate the transactions contemplated hereby,
notwithstanding the occurrence of the damage or destruction and upon the
Closing, the Partnership shall receive a credit against the Agreed Contribution
Value in the amount (net of collection costs and costs of repair reasonably
incurred by the Contributor and not then reimbursed) of any insurance proceeds
collected and retained by the Contributor or the Contributed Entity as a result
of any such damage or destruction or otherwise denied to the Partnership by the
insurance provider plus (in the case of damage) the amount of the deductible
portion of the applicable Person’s insurance policy and the Contributor shall
cause the applicable Person to assign to the Partnership all rights to such
insurance proceeds as shall not have been collected prior to the Closing.
Failure of the Partnership to give such notice within the time prescribed above
shall be deemed an election by the Partnership to proceed in accordance with
clause (x) above.

(c) The risk of loss to the Property shall pass to the Partnership upon the
Closing.

(d) In the event of a disagreement between the Contributor’s Representative and
the Partnership as to whether a casualty satisfies a threshold set forth in this
Section 2.4, the determination of the independent insurance adjuster pursuant to
the applicable Person’s casualty insurance policy covering the Property shall be
binding.

2.5 Excluded Liabilities and Excluded Assets. At the Closing, the Contributor
(or its duly authorized attorneys-in-fact), the Contributed Entity and the
Partnership shall execute and deliver an assignment and assumption agreement in
the form and substance of Exhibit E attached hereto, and by this reference made
a part hereof (the “Assignment and Assumption Agreement”), pursuant to which the
Contributor, shall assume the Excluded Liabilities and retain, or acquire from
the Contributed Entity, the Property Owner and their Subsidiaries, all Excluded
Assets pursuant to the terms and conditions of this Agreement, and the
Partnership and the Property Owner shall not retain or be obligated to pay,
perform or otherwise discharge after the Closing any of the Excluded Liabilities
and shall have no rights with respect to the Excluded Assets; provided, however,
the existence of the Assignment and Assumption Agreement shall in no way
diminish or otherwise alter the indemnity rights and/or obligations of the
parties set forth in this Agreement. For purposes of this Agreement, “Excluded
Liabilities” shall mean the following liabilities, whether direct or indirect,
known or unknown, absolute or contingent:

 

15



--------------------------------------------------------------------------------

(a) any liabilities of the Contributor, the Contributed Entity, the Subsidiaries
and their respective Affiliates other than the Property Owner;

(b) other than the Loan, (i) any liabilities or obligations arising from any
act, conduct or omission of the Contributor, the Contributed Entity, the
Subsidiaries or the Property Owner or any of their Representatives that has
accrued, arisen, occurred or come into existence at any time prior to the
Closing Date, and (ii) any liabilities or obligations related to the ownership,
use or operation of the Property prior to the Closing Date;

(c) any liabilities or obligations in respect of Taxes for which the Contributor
is liable pursuant to Section 12;

(d) any payables and other liabilities or obligations of the Contributor, the
Contributed Entity, the Subsidiaries and the Property Owner (other than the
Loan), whether or not owed to any of their respective Affiliates, which are not
in the Ordinary Course;

(e) to the extent accrued, arising, occurring or coming into existence at any
time prior to and including the Closing Date (including any arising as a result
of such closing), any liability or obligation related to or arising from any
employees or employee-related matters, including but not limited to, any benefit
plan, compensation, retirement, severance or any other employee benefits plan or
program whatsoever and any liabilities or obligations related to COBRA or the
WARN Act;

(f) any liability or obligation related to or arising from any of the Excluded
Assets; or

(g) any liability or obligation related to or arising from any matters disclosed
or that should have been disclosed on Schedule 6.1(l) (Litigation).

 

  SECTION 3. CLOSING; CONTRIBUTION PRICE.

3.1 Earnest Money Deposit; Closing.

(a) Within three (3) Business Days after the Effective Date, the Partnership
shall deliver to the Partnership’s and ATA’s counsel, Hunton & Williams LLP (the
“Escrow Agent”), whose address is 951 East Byrd Street, Richmond, Virginia
23219, Attention: Daniel LeBey, the sum of One Hundred Thousand and No/100
Dollars ($100,000.00) in the form of a federal funds wire transfer to the Escrow
Agent’s non-interest bearing trust account (the “Earnest Money Deposit”). The
Earnest Money Deposit shall be held by Escrow Agent pursuant to this Agreement.
The Earnest Money Deposit shall be non-refundable except in the event of failure
to close this transaction by reason of a default by the Contributors, the
failure of the Closing Contingencies to occur, or if the Partnership is
expressly otherwise entitled to the return of the Earnest Money Deposit pursuant
to the terms of this Agreement. If the transaction contemplated by this
Agreement closes in accordance with the terms and conditions of this Agreement,
at Closing, the Earnest Money Deposit shall be delivered by the Escrow Agent to
the Contributor as payment toward the cash portion of the Agreed Contribution
Value in accordance with Section 3.2(b) hereof.

 

16



--------------------------------------------------------------------------------

(b) The Closing shall take place at the offices of Hunton & Williams LLP, 200
Park Avenue, New York, New York 10166, or such other mutually agreed upon
location (the “Closing”) on the date that is on or before the date that is three
(3) Business Days after the satisfaction (or waiver if permitted) of the Closing
Contingencies and conditions set forth in Sections 4 and 5 of this Agreement,
but in all events on or before the Outside Closing Date (the “Closing Date”).

3.2 Agreed Contribution Value. At the Closing, the Partnership shall pay the
Agreed Contribution Value as set forth in subsections (a), (b) and (c) below:

(a) Loan. Subject to the terms and conditions of this Agreement, including
obtaining the Lender Approval, the Loan shall remain in full force and effect
after Closing and the outstanding balance thereof on the Closing Date shall be
credited against the Agreed Contribution Value.

(b) Cash. The Escrow Agent shall deliver the Earnest Money Deposit to the
Contributor and the Partnership shall distribute to the Contributor cash in the
amount of $5,900,000.00 by wire transfer to such account as may be directed by
the Contributor.

(c) OP Units. The Agreed Contribution Value, less the $6,000,000.00 cash portion
described above and the outstanding balance of the Loan and plus or minus the
adjustments and prorations required by this Agreement as of the Closing, as
shown on the Settlement Statement (the “Net Agreed Contribution Value”), shall
be distributed to the Contributor in the following form(s) and on the following
terms:

(i) The Contributor at the Closing will receive the number of OP Units equal to
(A) the Net Agreed Contribution Value divided by $8.15, and (B) rounding up so
that each such Contributor shall receive a whole number of OP Units.

(ii) Recipients of OP Units, once issued and delivered to them pursuant to
Section 3.2(c)(i) above, will be granted registration rights with respect to the
shares of ATA Common Stock issuable upon any redemption of the OP Units pursuant
to the Registration Rights Agreement, which will be executed and delivered to
the parties thereto at the Closing. Additionally, if the Contributor is listed
on Schedule 3.2(c)(ii) attached hereto, the Contributor will be entitled to the
benefits of a Tax Protection Agreement, which will be executed and delivered by
the Contributor and the Partnership at the Closing.

(iii) At or prior to the Closing, the Contributor shall execute and deliver to
the Partnership all of the following (collectively, the “OP Issuance Delivery
Documents”): (A) a joinder or counterpart signature page to the Partnership
Agreement in the form attached hereto as Exhibit K, (B) if such Contributor is
one of the contributors listed on Schedule 3.2(c)(ii) attached hereto who will
be entitled to the benefit of a Tax Protection Agreement, a counterpart
signature page to the applicable Tax Protection Agreement executed by such
Contributor in the form attached hereto as Exhibit D, (C) an IRS Form W-9, and
(D) any other information or documents that may be required by the Partnership
Agreement.

(d) Earn Out Payments. In addition to the Agreed Contribution Value, after the
Closing, the Partnership agrees to distribute to the Contributor additional
consideration for the contribution of the Interests in an amount not to exceed
of $4,000,000.00 (the “Earn Out Amount”), upon the following terms and
conditions:

 

17



--------------------------------------------------------------------------------

(i) In the event the NOI for the Property for the twelve (12) month period
ending on the applicable anniversary of the Closing Date set forth on the table
below equals the target NOI amount set forth on the table below that corresponds
to that anniversary (each, a “Target NOI Amount”), then the Contributor shall be
deemed to have earned the portion of the Earn Out Amount set forth below that
corresponds to that Target NOI Amount:

 

Anniversary of the Closing

  

Target NOI Amount

  

Earn Out Amount Earned

First Anniversary

   $2,867,934.00    $1,000,000.00

Second Anniversary

   $3,198,927.00    $1,000,000.00

Third Anniversary

   $3,334,062.00    $1,000,000.00

Fourth Anniversary

   $3,434,084.00    $1,000,000.00

(ii) In the event the NOI for the Property for the twelve (12) month period
ending on any of the anniversary dates of the Closing Date set forth on the
table above equals a Target NOI Amount for a later anniversary date, then the
Contributor shall be deemed to have earned the $1,000,000.00 portion of the Earn
Out Amount that corresponds to that later anniversary date, plus any unpaid
portion of the Earn Out Amount corresponding to previous anniversary dates. By
way of illustration only, if on the first anniversary of the Closing Date the
NOI for the Property equals $3,198,927, then the Contributor will have earned
$2,000,000.00 of the Earn Out Amount.

(iii) In the event the NOI for the Property for the twelve (12) month period
ending on a particular anniversary of the Closing Date exceeds the Target NOI
Amount that corresponds to that particular anniversary date set forth on the
table above, but is less than the Target NOI Amount for a subsequent anniversary
date, then the Contributor shall be deemed to have earned (1) the previously
unpaid portion of the $1,000,000.00 of the Earn Out Amount that corresponds to
that particular anniversary date, plus (2) any previously unpaid portion of any
prior anniversary date’s $1,000,000.00 of the Earn Out Amount, plus (3) a
proportionate amount of the $1,000,000.00 that corresponds to the Target NOI
Amount for that subsequent anniversary date. Such proportionate amount shall
equal the product of $1,000,000.00 multiplied by a fraction (and the resulting
percentage rounded to the nearest whole number), the numerator of which is
(a) the difference between the actual NOI for that particular anniversary date
and the Target NOI Amount for that subsequent anniversary date, and the
denominator of which is (b) the difference between the Target NOI Amount for
that particular anniversary date and the Target NOI Amount for that subsequent
anniversary date. By way of illustration only, if on the first anniversary of
the Closing Date the NOI for the Property equals $3,000,000.00, then the
Contributor will have earned $1,000,000.00 of the Earn Out Amount for the first
anniversary, plus $600,000.00 of the $1,000,000.00 of the Earn Out Amount for
the second anniversary (i.e. (($3,198,927.00—$3,000,000.00) divided by
($3,198,927.00—$2,867,934.00) and the resulting percentage rounded to the
nearest whole number) multiplied by $1,000,000.00).

 

18



--------------------------------------------------------------------------------

(iv) In the event the NOI for the Property for the twelve (12) month period
ending on a particular anniversary of the Closing Date is less than the Target
NOI Amount that corresponds to that particular anniversary date, then the
Contributor shall be deemed to have earned a proportionate amount of the
$1,000,000.00 Earn Out Amount for that particular anniversary date. Such
proportionate amount, if it is the first anniversary date, shall equal the
product of $1,000,000.00 multiplied by a fraction, the numerator of which is the
actual NOI for that the first 12-month period and the denominator of which is
$2,867,934.00 (i.e. the Target NOI Amount for the first anniversary). If the
shortfall relates to an anniversary date other than the first anniversary date,
then such proportionate amount shall equal the product of $1,000,000.00
multiplied by a fraction (and the resulting percentage rounded to the nearest
whole number), the numerator of which is (1) the difference between the actual
NOI for that particular anniversary date and the Target NOI Amount for that
particular anniversary date, and the denominator of which is (2) the difference
between the Target NOI Amount for the previous year’s anniversary date and the
Target NOI Amount for that particular anniversary date. By way of illustration
only, if on the first anniversary of the Closing Date the NOI for the Property
equals $2,000,000.00, then the Contributor will have earned $700,000.00 of the
$1,000,000.00 of the Earn Out Amount for the first anniversary (i.e.
($2,000,000.00 divided by $2,867,934.00 and the resulting percentage rounded to
the nearest whole number) multiplied by $1,000,000.00). If on the second
anniversary of the Closing Date the NOI for the Property equals $3,000,000.00,
and the Contributor had been paid the first $1,000,000 (and no more) of the Earn
Out Amount on the first 12-month period, then the Contributor will have earned
$600,000.00 of the $1,000,000.00 of the Earn Out Amount for the second
anniversary (i.e. (($3,198,927.00—$3,000,000.00) divided by
($3,198,927.00—$2,867,934.00) and the resulting percentage rounded to the
nearest whole number) multiplied by $1,000,000.00).

(v) The portions of the Earn Out Amount which the Contributor earns on the first
and second anniversaries of the Closing Date pursuant to this Subsection 3.2(d)
shall be payable, at the Contributor’s option, either by ATA delivering to the
Contributor ATA Common Stock or by the Partnership issuing to the Contributor
the number of OP Units equal to (A) amount which the Contributor is deemed to
have earned pursuant to this Subsection 3.2(d)(i) divided by $8.15 before the
IPO or the current market value of ATA Common Stock after the IPO, and
(B) rounding up so that the Contributor shall receive a whole number of OP Units
or ATA Common Stock, as applicable. Such OP Units or ATA Common Stock shall be
delivered to the Contributor within thirty (30) days after the NOI amounts for
the applicable 12-month period following the end of the first or second
anniversary, as applicable, become available. The portions of the Earn Out
Amount which the Contributor earns on the third and fourth anniversaries of the
Closing Date pursuant to this Subsection 3.2(d) shall be paid by the Partnership
distributing cash to the Contributor by wire transfer to such account as may be
directed by Contributor within thirty (30) days after the NOI amounts for the
applicable 12-month period following the end of the third or fourth anniversary,
as applicable, become available. If the NOI is less than $3,434,084.00 on the
fourth anniversary of the Closing Date for the previous 12-month period, then
the Contributor shall receive the proportionate amount of the Earn Out Amount
calculated as provided above and thereafter all obligations of the Partnership
or ATA to pay to the Contributor any unpaid portions of the Earn Out Amount
shall terminate.

(e) Survival. The provisions of this Section 3.2 shall survive the Closing.

 

19



--------------------------------------------------------------------------------

3.3 Contributor’s Closing Documents. On the Closing Date, the Contributor will
duly execute and deliver to the Partnership each of the following agreements,
instruments and other documents:

(a) Such assignments as shall be sufficient to vest in the Partnership good and
marketable title to the Interests, free and clear of all Liens, the form of
which is set forth on Exhibit F, attached hereto and by this reference made a
part hereof (the “Interest Assignments”);

(b) The OP Issuance Delivery Documents of the Contributor;

(c) If the guarantors under the Loan have not been replaced as part of the
Lender Approval Documents, a Loan Indemnification Agreement in the form of
Exhibit G (the “Loan Indemnification Agreement”);

(d) The Registration Rights Agreement;

(e) A Tax Protection Agreement;

(f) The Assignment and Assumption Agreement;

(g) A release of any and all claims which any Contributor may have against the
Contributed Entity and its successors on account of or arising out of any
matter, cause or event occurring at or prior to the Closing, including any
rights to indemnification or reimbursement, the form of which is attached hereto
as Exhibit H;

(h) Updated Rent Rolls dated within one (1) Business Day of the Closing Date;

(i) An owner’s affidavit, and all such other affidavits required by Subsection
2.2(b) and Subsection 2.2(c), executed by the Property Owner and in a form
acceptable to the Title Company for the purpose of satisfying the requirements
of the Title Commitments;

(j) The Lender Approval Documents;

(k) Copies of all Permits, As-Built Drawings and final certificates of occupancy
(if available and in any Contributor’s, the Contributed Entity’s, the Property
Owner’s, or Existing Manager’s control as of the Closing Date) for the Property;

(l) The original (or if not available, legible copies) of any and all Leases,
Contracts, warranties and guarantees pertaining to the Improvements that are in
any Contributor’s, the Contributed Entity’s, the Property Owner’s or Existing
Manager’s control as of the Closing Date;

(m) Any necessary UCC termination statements or other releases as may be
required to evidence the satisfaction of any Liens on any of the Property that
are required by the terms of this Agreement to be terminated or released prior
to Closing;

 

20



--------------------------------------------------------------------------------

(n) Certified copies of all organizational documents, applicable resolutions,
certificates of incumbency, and good standing certificates with respect to the
Contributor, the Contributed Entity, the Property Owner and such other Persons
as Title Company may reasonably require;

(o) Resignations of all of the directors, managers and officers of the
Contributed Entity, the Property Owner and their Subsidiaries effective as of
the Closing;

(p) All corporate seals, books and records, ownership ledgers and other similar
records pertaining to the Contributed Entity, the Property Owner, their
Subsidiaries and/or the Property;

(q) A duly completed and executed certificate from the Contributor pursuant to
Treasury Regulation section 1.1445-2(b)(2) certifying that such Contributor is
not a “foreign person” within the meaning of Code section 1445 (a “FIRPTA
Affidavit”);

(r) Any assignments necessary to vest adequately with the Contributed Entity any
Contracts which are for the benefit, but not in the name, of the Contributed
Entity;

(s) An executed counterpart of the Settlement Statement;

(t) Any representation letters and other documentation reasonably and
customarily required by ATA in order for the Contributor to demonstrate the need
for the REIT ownership limit waiver certificate contemplated by Section Error!
Reference source not found. below; and

(u) Any and all other instruments and documents required to be delivered by the
Contributor at or prior to the Closing pursuant to and in accordance with any of
the other provisions of this Agreement, and such other documents or instruments
as the Partnership may reasonably request to effect the transactions to be
consummated at the Closing.

3.4 Partnership’s Closing Documents. At the Closing, the Partnership will
deliver, or cause to be delivered in the manner set forth below, to the
Contributors each of the following agreements, instruments and other documents,
duly executed and delivered by each of the Partnership or ATA as may be a party
thereto:

(a) If the guarantors under the Loan have not been replaced as part of the
Lender Approval Documents, the Loan Indemnification Agreement;

(b) A duly executed counterpart of each joinder to the Partnership Agreement
which were executed by the Contributor;

(c) The Lender Approval Documents;

(d) An executed counterpart of the Settlement Statement;

(e) An executed counterpart of the applicable Tax Protection Agreements;

 

21



--------------------------------------------------------------------------------

(f) An executed counterpart of the Registration Rights Agreement;

(g) Certified copies of applicable resolutions, certificates of good standing,
and certificates of incumbency with respect to the Partnership and such other
Persons as the Title Company may reasonably require;

(h) An assignment of this Agreement by the Partnership to its Affiliates, if
applicable, in compliance with the provisions of Section 13.6;

(i) Certificates evidencing the OP Units to be issued by the Partnership to the
Contributor registered in the name of the Contributor; and

(j) Any and all other instruments and documents required to be delivered by the
Partnership or ATA at or prior to the Closing pursuant to and in accordance with
any of the other provisions of this Agreement, and such other documents or
instruments as the Contributor may reasonably request to effect the transactions
to be consummated at the Closing.

 

  SECTION 4. CONDITIONS TO PARTNERSHIP’S OBLIGATION TO CLOSE.

The obligation of the Partnership to consummate the transactions contemplated by
this Agreement is and shall be subject to the satisfaction or written waiver by
the Partnership of the following conditions precedent on and as of the Closing
Date, or such other date as set forth herein (each, a “Closing Contingency” and
collectively, the “Closing Contingencies”):

4.1 Representations and Warranties True. The representations and warranties of
the Contributor set forth in Section 6.1 shall be true, correct and complete in
all material respects (without duplication as to the materiality qualifications
contained therein) on and as of the Closing Date (except that any
representations or warranties made as of a specified date shall be true and
correct in all material respects (without duplication as to the materiality
qualifications contained therein) as of such specified date).

4.2 Lender Approval. (i) The Loan shall have fully converted from a construction
loan to a permanent loan in accordance with the terms of the Loan Documents, and
(ii) the Partnership shall have obtained, on commercially reasonable terms
consistent with the Loan Documents, approval from the Lender for the transfer of
the Interests and the other transactions contemplated by this Agreement
(including the approval by the Lender of a “Transfer of Physical Assets” in
connection therewith), and any changes in property management and/or guarantors
which may be required by the Lender or the Loan Documents in connection
therewith (collectively, the “Lender Approval”). The “Lender Approval” shall be
deemed to include (a) the satisfactory completion by the Lender of all diligence
investigations, inspections and tests, (b) the delivery of all documents and the
satisfaction of all requirements in the Loan Documents in order for the Loan to
have fully converted from a construction loan to a permanent loan, and (c) the
full negotiation and final approval for signature of the Lender Approval
Documents (as defined below) by the Partnership, the Contributed Entity, the
Property Owner, the Contributor (if required), the Lender and, if applicable,
the guarantor under the Loan Documents and any other entities required by the
Lender to be a party to the Lender Approval

 

22



--------------------------------------------------------------------------------

Documents. Promptly after the conversion of the Loan from a construction to a
permanent loan, the Partnership and the Contributor will jointly apply to the
Lender for the Lender Approval, and shall use their respective commercially
reasonable efforts to obtain the Lender Approval prior to the Closing Date. The
parties hereto agree to cooperate with and to take all reasonable action to
facilitate the receipt of the Lender Approval, however, the Partnership shall be
solely responsible to pay to the Lender any and all Loan Assumption Costs,
required in connection with the Lender Approval (other than the Contributor’s
legal fees to review the Lender Approval Documents). The Partnership and the
Contributor shall execute and deliver at the Closing, such consent and approval
documents, amendments and agreements required by Lender in connection with the
Lender Approval, in form and content reasonably satisfactory to Partnership and
the Contributor’s Representative (the “Lender Approval Documents”). In the event
that the Contributor or the Partnership fail to execute and deliver the Lender
Approval Documents or the Lender fails to give the Lender Approval, either the
Contributor or the Partnership shall have the right to terminate this Agreement,
whereupon the Earnest Money Deposit shall be returned to the Partnership and all
rights and obligations of the parties hereunder shall immediately terminate
(other than those obligations that expressly survive termination). Promptly
after the Effective Date, the Partnership shall apply to the Lender for the
Lender Approval and use good faith efforts to obtain the Lender Approval from
the Lender prior to the Closing Date; provided, however, so long as the
Partnership complies with its obligations under this Section 4.2, in no event
shall Partnership have any liability for its failure to obtain the Lender
Approval.

4.3 Achievement of the Lease-Up Threshold. Achievement of the Lease-Up Threshold
shall have occurred.

4.4 Contributor’s Performance. The Contributor, the Contributed Entity, and the
Property Owner shall have performed all covenants, agreements and delivered all
documents required by this Agreement to be performed or delivered by them on or
before the Closing Date.

4.5 Title Policies. As of the Closing Date, the Title Company shall be
unconditionally obligated and prepared, subject only to payment of the
applicable premium and other related charges, to issue the title policies and/or
endorsements on the Closing Date pursuant to the Title Commitments containing no
exceptions to title other than Permitted Encumbrances and any Additional
Exceptions approved by the Partnership pursuant to Section 2.2(d).

4.6 Permits; Consents. All consents or approvals of third parties or of any
Governmental Authorities as are necessary for the transfer of the Interests and
the ownership and operation of the Property by and/or on behalf of the
Partnership or its successor or assignee shall have been received, on or before
the Closing Date.

4.7 No Bankruptcy or Court Order. No Act of Bankruptcy on the part of any
Contributor, the Property Owner or the Contributed Entity shall have occurred
and remain outstanding as of the Closing Date, and no Governmental Authority
shall have enacted, issued, promulgated, enforced or entered any Law or Court
Order (whether temporary, preliminary or permanent) which is then in effect and
has the effect of making the consummation of the transaction contemplated by
this Agreement illegal or otherwise restricting, preventing or prohibiting
consummation of the transactions contemplated by this Agreement.

 

23



--------------------------------------------------------------------------------

4.8 No Material Adverse Change. Between the Effective Date and the Closing Date,
there shall have been no Material Adverse Change which is not cured within
thirty (30) days’ notice from the Partnership to the Contributor (but in any
event prior to the Closing Date).

4.9 Closing Deliveries. The Contributor shall have delivered, and shall have
caused the Contributed Entity, the Property Manager and the Existing Manager to
deliver, all of the documents and instruments required pursuant to Section 3.3.

In the event that Closing Contingencies set forth in this Section 4 have not
been satisfied on or before the Outside Closing Date (other than by reason of
the Partnership’s failure to comply in all material respects with its
obligations under this Agreement), the Partnership shall have the right to
terminate this Agreement by written notice to the Contributor, whereupon the
Earnest Money Deposit shall be returned to the Partnership and

the Contributor and the Partnership shall have no further obligations or
liabilities hereunder, except for those obligations or liabilities which
expressly survive the termination of this Agreement.

 

  SECTION 5. CONDITIONS TO CONTRIBUTOR’S OBLIGATION TO CLOSE.

The obligation of the Contributor to consummate the transactions contemplated by
this Agreement is subject to the satisfaction or written waiver of the following
conditions precedent on and as of the Closing Date:

5.1 Representations and Warranties True. The representations and warranties made
by Partnership pursuant to Section 7 shall be true and correct in all material
respects (without duplication as to materiality qualifications contained
therein) on the Closing Date.

5.2 Lender Approval. The Lender Approval shall have been obtained.

5.3 Partnership’s Performance. The Partnership shall have performed all
covenants, agreements and delivered all documents required by this Agreement to
be performed or delivered by it on or before the Closing Date.

5.4 No Bankruptcy or Court Order. No Act of Bankruptcy on the part of the
Partnership shall have occurred and remain outstanding as of the Closing Date,
and no Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Law or Court Order (whether temporary, preliminary or permanent)
which is then in effect and has the effect of making the consummation of the
transaction contemplated by this Agreement illegal or otherwise restricting,
preventing or prohibiting consummation of the transactions contemplated by this
Agreement.

5.5 Closing Deliveries. The Partnership shall have delivered all documents and
instruments required pursuant to Section 3.4.

 

24



--------------------------------------------------------------------------------

If the conditions to the Contributor’s obligation to close set forth in this
Section 5 have not been satisfied as of the Outside Closing Date (other than by
reason of any Contributor’s, the Contributed Entity’s, the Property Owner’s or
Existing Manager’s failure to comply in all material respects with any of its
obligations under this Agreement), the Contributor shall have the right to
terminate this Agreement by notifying the Partnership in writing whereupon the
Earnest Money Deposit shall be returned to the Partnership and the Contributor
and the Partnership shall have no further obligations or liabilities hereunder
except for those obligations or liabilities which expressly survive the
termination of this Agreement.

 

  SECTION 6. REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR; PARTNERSHIP’S
INDEPENDENT INVESTIGATION; ACCESS

6.1 Representation and Warranties of Contributor. To induce ATA and the
Partnership to enter into this Agreement, the Contributor, jointly and
severally, represent and warrant to ATA and Partnership that each of the
following are true, correct and complete as of the Effective Date and will be
true, correct, and complete as of the Closing Date:

(a) Organization and Authorization; No Conflicts. The Contributor, the Property
Owner, the Contributed Entity and their Subsidiaries are entities duly
organized, validly existing and in good standing in the state of their
organization and are duly qualified to do business as a foreign entity in each
jurisdiction where the failure to so qualify materially adversely affects the
Contributed Entity’s ability to conduct business in the Ordinary Course. The
Contributor, the Property Owner, each Contributed Entity and their Subsidiaries
has all requisite power and authority to own, lease and operate the properties
now owned, leased or operated by it and to carry on its business as presently
conducted. The Contributor, Property Owner, Contributed Entity and their
Subsidiaries, to the extent applicable, has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and any
other agreement, certificate, instrument or writing delivered in connection with
this Agreement or the transactions contemplated hereby (collectively, the
“Transaction Documents”), and upon the execution and delivery of any Transaction
Document to be delivered by any Contributor, the Property Owner or any
Contributed Entity, to the extent applicable, such Transaction Document shall
constitute the valid and binding obligation and agreement of such Contributor,
the Property Owner or such Contributed Entity, to the extent applicable,
enforceable against such Contributor, the Property Owner or such Contributed
Entity, to the extent applicable, in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors and general principles of equity. The person or persons
executing and delivering this Agreement or any other Transaction Document is and
shall have been prior to the Closing Date, duly authorized to execute and
deliver such documents on behalf of such Contributor or the Contributed Entity,
to the extent applicable. The Contributor has made available to the Partnership
true and complete copies of the Organizational Documents of the Contributor
(other than the Contributor that is a natural person) each Contributed Entity
and the Property Owner, as amended and as in effect on the date of this
Agreement. None of the Contributor, the Contributed Entity, the Property Owner
or their Subsidiaries is in default under or in violation of any provision of
its Organizational Documents, to the extent applicable.

 

25



--------------------------------------------------------------------------------

(b) Capitalization; Title to Interests. Schedule 6.1(b) sets forth the
authorized ownership interests of the Contributed Entity and indicates the
ownership of all of the issued and outstanding ownership interests of the
Contributed Entity. Except for this Agreement and the transactions contemplated
herein, there are no agreements, arrangements, options, warrants, calls, rights
(including preemptive rights) or commitments of any character relating to the
issuance, sale, contribution or redemption of any ownership interests of the
Contributed Entity. All of the outstanding ownership interests of the
Contributed Entity are validly issued, fully paid and nonassessable. All of the
issued and outstanding ownership interests of the Contributed Entity are owned
as set forth in Schedule 6.1(b), in each case free from all Liens. Upon delivery
to the Partnership on the Closing Date of the Interests as contemplated by this
Agreement, the Contributor will thereby transfer to the Partnership good and
marketable title to the Interests, free and clear of all Liens.

(c) Absence of Defaults and Conflicts. Neither the execution and delivery of
this Agreement or any Transaction Document by any Contributor, any Contributed
Entity or the Property Owner, to the extent applicable, or the consummation of
any of the transactions contemplated hereby or thereby, nor compliance with or
fulfillment of the terms, conditions and provisions hereof or thereof will
(i) conflict with, result in a breach of the terms, conditions or provisions of,
or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under, or result
in the creation or imposition of any Lien upon any of the Interests or the
Property of any Contributor, any Contributed Entity, its Subsidiaries or the
Property Owner, under (A) any of their respective Organizational Documents (to
the extent applicable), (B) any contract to which any of them is a party,
(C) any Permits to which any of them is a party or the Interests or the Property
of any Contributor, any Contributed Entity, its Subsidiaries or the Property
Owner are subject or by which any Contributor, any Contributed Entity, its
Subsidiaries or the Property Owner is bound, (D) any Court Order to which any
Contributor, the Contributed Entity, its Subsidiaries or the Property Owner is a
party or any of the Interests are subject or by which any Contributor, the
Contributed Entity, its Subsidiaries or the Property Owner is bound, or (E) any
Laws affecting any Contributor, any Contributed Entity, its Subsidiaries or the
Property Owner, the Interests or the Property of any Contributor, any
Contributed Entity or the Property Owner; or (ii) require the approval, consent,
authorization or act of, or the making by any Contributor, any Contributed
Entity, its Subsidiaries or the Property Owner of any declaration, filing or
registration with, any Person.

(d) Subsidiaries and Investments. Except as listed on Schedule 6.1(d) attached
hereto, neither the Contributed Entity nor the Property Owner has any
Subsidiaries nor do any of them have any investment in any Person.

(e) Absence of Undisclosed Liabilities. None of the Property Owner, the
Contributed Entity or their Subsidiaries has any liabilities, whether currently
due, accrued, absolute, contingent, unliquidated or otherwise, whether or not
known, whether due or to become due and regardless of when asserted, other than
the following: (i) the Loan, (ii) liabilities fully and adequately reflected or
reserved against in the balance sheet included in the Interim Financial
Statements (the “Latest Balance Sheet”), and (iii) liabilities incurred in the
Ordinary Course since the date of the Latest Balance Sheet, none of which are
material and none of which constitute a breach of any other representation or
warranty made to the Partnership in this Agreement or any other Transaction
Document.

 

26



--------------------------------------------------------------------------------

(f) Taxes.

(i)(A) Each Contributed Entity, the Property Owner and each of their
Subsidiaries have complied in all material respects with all Laws relating to
Taxes, (B) each Tax Return required to be filed by, or on behalf of, each
Contributed Entity, the Property Owner and each of their Subsidiaries have been
timely filed in accordance with applicable Laws (taking into account applicable
extensions), (C) all such Tax Returns are true, correct and complete in all
material respects, and (D) all Taxes due and payable with respect to each such
Tax Return (whether or not shown as due on a Tax Return), or otherwise due and
payable by, or on behalf of each Contributed Entity, the Property Owner and each
of their Subsidiaries, have been timely paid.

(ii) The Contributor has provided to the Partnership true, correct and complete
copies of all Tax Returns filed by each Contributed Entity, the Property Owner
and each of their Subsidiaries in the last three (3) years. The Contributor has
provided to the Partnership true, correct, and complete copies of all notices of
deficiencies, final partnership administrative adjustments, notices of proposed
adjustments, notices of assessments, revenue agent reports, closing agreements,
settlement agreements, information document requests, protests, petitions and
any other similar documents, notices, and correspondence, in each case, that
each Contributed Entity, the Property Owner and each of their Subsidiaries (or
any of their Representatives) has received from, sent to, or entered into with
the IRS or other Governmental Authority in the last three (3) years or that
relates to any Taxes or Tax Return which is not closed by the applicable statute
of limitations. No claim has been made by any Governmental Authority in the last
three (3) years that any Contributed Entity, the Property Owner or any of its
Subsidiaries has not properly reported and/or paid Taxes or filed Tax Returns in
a jurisdiction in which each Contributed Entity or any of its Subsidiaries does
not file a Tax Return.

(iii) There are no Liens for Taxes on the Property or any property of any
Contributed Entity, the Property Owner or any of their Subsidiaries, other than
Permitted Encumbrances.

(iv) No federal, state, local or foreign Tax audits or other Proceedings are
presently in progress or pending or, to the Contributor’s knowledge, threatened
with regard to any Taxes or Tax Returns of any Contributed Entity, the Property
Owner or any of their Subsidiaries. No private letter ruling, technical advice
memorandum, application for a change of any method of accounting, or other
similar requests made by, or with respect to the Contributed Entity, the
Property Owner or any of their Subsidiaries, are presently pending with any
Governmental Authority.

(v) Neither any Contributed Entity, the Property Owner nor any of their
Subsidiaries has engaged in any transaction that could affect its income Tax
liability for any taxable year not closed by the statute of limitations which is
a “listed transaction” within the meaning of Treasury Regulation section
301.6011-4 (irrespective of the effective date).

 

27



--------------------------------------------------------------------------------

(vi) Each Contributed Entity, the Property Owner and each of their Subsidiaries
has since its formation been treated for federal income tax purposes as either
(i) a “disregarded entity” as defined in Treasury Regulations Section 301.7701-3
or (ii) a partnership, and not an association or “publicly traded partnership”
taxable as a corporation.

(vii) There are no outstanding waivers or agreements extending the statute of
limitations for any period with respect to any Tax to which any Contributed
Entity, the Property Owner or any of their Subsidiaries is subject and no
requests for any such waivers or agreements have been made of the Contributed
Entity or any of its Subsidiaries.

(viii) Neither any Contributed Entity, the Property Owner nor any of their
Subsidiaries is a party to, nor is bound by, nor has any obligation under, any
Tax sharing, Tax protection, Tax reimbursement or similar agreement or
arrangement.

(ix) Neither any Contributed Entity, the Property Owner nor any of their
Subsidiaries has made an election pursuant to Code section 108(i) (or any
similar provision of state or local tax law).

(x) The Loan is a “qualified liability” within the meaning of Treasury
Regulations Section 1.707-5(a)(6).

(g) Absence of Certain Changes or Events. Since the date of the Latest Balance
Sheet: (i) each Contributed Entity, the Property Owner and their Subsidiaries
have been operating only in the Ordinary Course; (ii) each Contributed Entity,
the Property Owner and their Subsidiaries have not (A) sold, leased or disposed
of, or subjected to any Lien, any of its tangible or intangible assets, other
than the sale, lease or disposition in the Ordinary Course of inventory, FF&E,
miscellaneous items of machinery and equipment and assets no longer necessary to
the operation of the Property or which have been replaced by similar items, or
(B) canceled or released any material debt or claim held by it other than in the
Ordinary Course; and (iii) neither the Contributed Entity, the Property Owner
nor any of their Subsidiaries has instituted, settled, agreed to settle any
litigation or Proceeding before any Governmental Authority other than in the
Ordinary Course consistent with past practices, but not in any case involving
amounts in excess of Fifty Thousand Dollars ($50,000.00).

(h) Real Property.

(i) The Property Owner owns good and marketable fee simple title to the Real
Property and good title to the remainder of the Property, free and clear of all
Liens except Permitted Encumbrances. Except for the Real Property, the Property
Owner does not own an interest in any real property or hold a leasehold interest
in any real property. During the Contributor’s period of ownership thereof, the
Property Owner has not owned or leased any real property other than the Real
Property.

(ii) The Property Owner has complied and is in compliance with, and the Property
is in compliance with, in all material respects, all applicable Laws. Neither
the Property Owner nor the Contributor has received from any Governmental
Authority written notice (and neither the Property Owner nor the Contributor has
actual knowledge) of any violation of any Law (including, without limitation,
any zoning, building, fire or health code) applicable to the Property, or any
part thereof, that will not have been corrected prior to Closing.

 

28



--------------------------------------------------------------------------------

(iii) The Rent Roll attached hereto as Exhibit B is true, correct and complete
in all material respects as of the date set forth on the Rent Roll. The Rent
Roll delivered Closing will be true, correct and complete. The copies of the
Leases delivered or made available to the Partnership are true, correct and
complete copies and, to the Contributor’s actual knowledge, are in full force
and effect, without default by any party and without any right of setoff, except
as expressly provided by the terms of such Leases or as disclosed on the Rent
Roll attached hereto. The copies of the Leases and other agreements with the
Tenants under the Leases delivered or made available to the Partnership pursuant
to this Agreement constitute the entire agreements with such Tenants relating to
the Real Property, have not been materially amended, modified or supplemented,
except for such amendments, modifications and supplements delivered to the
Partnership, and there are no other leases or tenancy agreements affecting the
Real Property.

(iv) The Property Owner has not granted to any Person any options to purchase
any Real Property (or any portion thereof) or any rights of first refusal to
purchase any Real Property (or any portion thereof), and no Person (other than
the Partnership) has a conditional or unconditional right or option to purchase
or to ground lease all or any portion of the Real Property, or the Property
Owner’s interest therein.

(v) There is not, as of the Effective Date, any pending, proposed, or, to the
Contributor’s knowledge, threatened (A) change in or Proceeding for the rezoning
or amendment to the existing zoning of the Real Property or any portion thereof,
(B) variance, conditional use permit, special use permit, special exception or
other land use permits with respect to the Real Property or any portions
thereof, (C) road widening or realignment of any streets or highways adjacent to
the Property, or (D) taking or proposed taking of any portion of a Real Property
by eminent domain, including without limitation any parking spaces, entrances,
or areas where entrance signs are located.

(vi) The Property is not currently benefited by any special tax abatement or
categorization. None of the Contributor, the Contributed Entity or the Property
Owner has commenced any Proceedings which are pending for the reduction of the
assessed valuation of any Property. None of the Contributor, the Contributed
Entity, or Property Owner or any of their Subsidiaries or Representatives has
intentionally supplied any false or misleading information or failed to supply
any pertinent information to any Governmental Authority related to the assessed
valuation or any Property or any real property Tax.

(vii) The Real Property has rights of access to public ways and is served by
electric, water, sewer, sanitary sewer and storm drain facilities adequate to
service the Real Property.

(viii) No more than one percent (1%) of the apartment units in the Property are
“off-line” (meaning they cannot be made “rent-ready” with routine maintenance)
and at least eighty percent (80%) of the vacant units in the Contributed
Properties are in so-called “rent-ready” condition.

 

29



--------------------------------------------------------------------------------

(i) FF&E. The Property Owner has, and as of the Closing Date will have, good and
marketable title to the FF&E, except for any leased or licensed FF&E set forth
on Schedule 6.1(i) attached hereto and by this reference made a part hereof, and
such FF&E is (or will be at Closing) free and clear of all Liens. There are no
items owned or leased by the Existing Manager and used at the Property which
would otherwise constitute FF&E.

(j) Contracts. Except with respect to any Required Capital Improvements which
are not completed as of the Closing Date, the only Contracts and amendments
thereto that will be in effect on the Closing Date that are not terminable
without cause or penalty within sixty (60) days with respect to the Property
Owner or the Property (the “Non-Terminable Contracts”) are as set forth in
Schedule 6.1(j) (the “Schedule of Non-Terminable Contracts”). To the
Contributor’s knowledge, the Property Owner has performed in all material
respects all of its obligations under each Contract to which the Property Owner
is a party or is subject and, to the Contributor’s knowledge, no fact or
circumstance has occurred, which by itself or with the passage of time or the
giving of notice or both would constitute a default by the Property Owner under
any such Contract. Further, to the Contributor’s knowledge, all other parties to
such Contracts have performed all of their obligations thereunder in all
material respects and are not in default thereunder. True, complete and correct
copies of the Contracts have been delivered to the Partnership. To the
Contributor’s actual knowledge, the Contracts are in full force and effect,
without material default by any party and without any claims made for the right
of setoff, except as expressly provided by the terms of such Contracts or as
disclosed to the Partnership in writing at the time of such delivery. The
Contracts constitute the entire agreements with such vendors relating to the
Property, have not been materially amended, modified or supplemented, except for
such amendments, modifications and supplements as have been delivered to the
Partnership, and there are no other agreements with any third parties
(excluding, however, the Leases and Permitted Encumbrances) affecting the
Property which will survive the Closing.

(k) No Consents. Except for matters relating to the satisfaction of the Closing
Contingencies, neither the execution of this Agreement or any Transaction
Document by the Contributor nor the consummation of any of the transactions
contemplated hereby or thereby, nor compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof, will require the approval, consent,
authorization or act of, or the making by the Contributor of any declaration,
filing or registration with any Person.

(l) Litigation. Except as disclosed in Schedule 6.1(l), there is no Proceeding
pending or, to the Contributor’s knowledge, threatened against or relating to
any Contributor, any Contributed Entity, the Property Owner, their Subsidiaries,
the Existing Manager, or any of their respective assets, including but not
limited to the Property, or with respect to Existing Manager, relating in any
manner to the Property, or any of the officers, directors, managers or employees
(in their capacities as such) of any of the foregoing Persons. Except as
disclosed in Schedule 6.1(l), none of the Contributor, the Contributed Entity,
the Property Owner, their Subsidiaries, or the Existing Manager is subject to
any Court Order, or with respect to the Existing Manager, any Court Order
relating in any manner to the Property. To the Contributor’s knowledge, the
insurance coverages in the Property Owner’s insurance policies are adequate in
character and amount to pay all liabilities relating to the matters required to
be described on Schedule 6.1(l). There is no Proceeding pending or, to the
Contributor’s

 

30



--------------------------------------------------------------------------------

knowledge, threatened against any Contributor, any Contributed Entity, the
Property Owner, their Subsidiaries, (A) that questions the validity of this
Agreement or any action taken or to be taken by any Contributor or Contributed
Entity in connection with, or which seek to enjoin or obtain monetary damages in
respect of, this Agreement or (B) that, individually and in the aggregate, would
reasonably be expected to adversely affect in any material respect the ability
of any Contributor, any Contributed Entity or the Property Owner to perform its
obligations under and consummate the transactions contemplated by this
Agreement.

(m) FIRPTA. No Contributor is a “foreign person” within the meaning of Code
Section 1445(f)(3), and the Contributor shall certify to that effect and certify
its taxpayer identification number at the Closing pursuant to Code
Section 1445(b)(2).

(n) Environmental Matters. The Contributor has made available to the Partnership
copies of all environmental reports or studies and indoor air quality reports
prepared by third party consultants relating to the Property that are in the
possession or control of the Contributor, any Contributed Entity, the Property
Owner or their Subsidiaries. To the Contributor’s knowledge, and except for any
matters which are disclosed in such reports and studies, no Hazardous Materials
exist at the Property and the Property is in compliance with all Hazardous
Materials Laws. Since the date the Contributor has owned any ownership interest
in the Contributed Entity, none of the Contributor, the Contributed Entity, the
Property Owner, their Subsidiaries or the Existing Manager has received any
written notice from any Governmental Authority of any pending nor, to the
Contributor’s knowledge, threatened action or Proceeding arising out of the
environmental condition of the Property, Hazardous Materials located on the
Property, or any alleged violation of any Hazardous Materials Laws.

(o) Employees. Neither the Contributed Entity, the Property Owner nor any of
their Subsidiaries has employees.

(p) Construction Contracts; Mechanics’ Liens. At the Closing, except with
respect to any Required Capital Improvements which have not been completed,
there will be no outstanding Contracts made by the Contributor, the Contributed
Entity, the Property Owner, their Subsidiaries or Existing Manager, for the
construction or repair of any Improvements relating to the Real Property which
have not been fully paid for or will be paid in the Ordinary Course. Prior to
Closing, the Property Owner shall discharge and have released of record or
bonded all mechanics’ or materialmen’s liens, if any, arising from any labor or
materials furnished to the Real Property prior to the Closing to the extent any
such Lien is not insured over by the Title Company or bonded over pursuant to
applicable Law.

(q) Loan Documents. The Loan Documents described in Exhibit C that encumber the
Property constitute all of the material loan documents and related instruments
in effect with respect to the Loan and have not been modified except as set
forth in Exhibit C. The Loan Documents are in full force and effect. None of the
Contributor, the Contributed Entities, the Property Owner, their Subsidiaries or
the Existing Manager, has received written notice of default under any of the
Loan Documents and, to the Contributor’s knowledge, there is no state of facts
that, with the giving of notice or passage of time or both, would give rise to a
default under any of the Loan Documents. Other than the Indebtedness related to
the Loan, neither the Property, any Contributed Entity, the Property Owner nor
their Subsidiaries is

 

31



--------------------------------------------------------------------------------

encumbered by any Indebtedness. As of the Effective Date, the outstanding
principal balance of the Loan is $            . The Property Owner has timely
paid all amounts and performed all monetary obligations required of it by the
Loan Documents. As of             , 201        , the amount of escrows or
reserves held by the Property Owner for maintenance and capital repairs to the
Property is $            and the amount held for such purposes by the Lender is
$            .

(r) Special Assessments. None of the Contributor, the Contributed Entity, the
Property Owner, their Subsidiaries or the Existing Manager has received any
notice, or has any knowledge, of any existing or pending special assessments
affecting the Property by any Governmental Authority, water or sewer authority,
drainage district or any other special taxing district or other entity, other
than as disclosed herein and has received no notice, and has no knowledge, of
any assessments that may be levied after the Closing by any Government
Authority.

(s) Affiliate Transactions. All Contracts and other intercompany obligations
between the Property Owner, on the one hand, and any Contributor, the
Contributed Entity, their Subsidiaries or any of the Contributor’s other
Affiliates, on the other hand, will be terminated satisfied, repaid, eliminated
or cancelled at or prior to the Closing. Except for the Organizational Documents
of the Property Owner, there are no written Contracts between the Property Owner
and any Contributor, the Contributed Entity, their Subsidiaries or any of the
Contributor’s other Affiliates.

(t) Patriot Act.

(i) The Contributor represents and warrants that neither the Contributor, any
Contributed Entity, the Property Owner, nor any of their Subsidiaries,
constituents or affiliates, are in violation of any laws relating to terrorism
or money laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(the “Executive Order”) and/or the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public La 107-56, the “Patriot Act”).

(ii) The Contributor represents and warrants that neither the Contributor, the
Contributed Entity, the Property Owner nor any of their Subsidiaries,
constituents or affiliates, is a “Prohibited Person” which is defined as
follows:

1) a person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;

2) a person or entity owned or controlled by, or acting for or on behalf of, any
person or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order;

3) a person or entity with whom the Partnership or its successor or assignee is
prohibited from dealing or otherwise engaging in any transaction by any
terrorism or money laundering laws or regulations, including the Executive Order
and the Patriot Act;

 

32



--------------------------------------------------------------------------------

4) a person or entity who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;

5) a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf, or at any replacement website or other
replacement official publication of such list; and

6) a person or entity who is affiliated with a person or entity listed above.

(iii) The Contributor represents and warrants that neither the Contributor, the
Contributed Entity, the Property Owner, Existing Manager nor any of their
Subsidiaries, constituents or affiliates, have or will: (i) conduct any business
or engage in any transaction or dealing with any Prohibited Person, including
the making or receiving any contribution of funds, goods or services to or for
the benefit of any Prohibited Person, (ii) deal in or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order or
the Patriot Act.

(u) NO TAX REPRESENTATIONS. THE CONTRIBUTOR REPRESENTS AND WARRANTS THAT IT IS
NOT RELYING UPON ANY ADVICE OR ANY INFORMATION OR MATERIAL FURNISHED BY THE
PARTNERSHIP OR ITS REPRESENTATIVES, WHETHER ORAL OR WRITTEN, EXPRESSED OR
IMPLIED, OF ANY NATURE WHATSOEVER, REGARDING ANY TAX MATTERS.

(v) Investment Representations. The Contributor that receives OP Units pursuant
to this Agreement hereby represents and warrants to ATA and the Partnership that
the following are true and correct on the date of this Agreement and shall be
true and correct as of the Closing Date and the Closing Date.

(i) The Contributor acknowledges that it has received, read, and fully
understands the Investor Package. The Contributor acknowledges that it is an
Accredited Investor and is basing its decision to invest in the OP Units on the
Investor Package and the Contributor has relied only on the information
contained in said materials and has not relied upon any representations made by
any other person. The Contributor recognizes that an investment in the OP Units
involves substantial risk and the Contributor is fully cognizant of and
understand all of the risk factors related to such securities.

(ii) The Contributor can bear and is willing to accept the economic risk of
losing its entire investment in the OP Units. The Contributor has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the investment in such securities.

 

33



--------------------------------------------------------------------------------

(iii) The Contributor acknowledges that the offer and sale of the OP Units has
not been accompanied by the publication of any public advertisement or by any
general solicitation.

(iv) All information that the Contributor has provided to the Partnership
concerning its suitability to invest in the OP Units is complete, accurate, and
correct. The Contributor hereby agrees to notify Partnership immediately of any
material change in any such information occurring prior to the Closing Date,
including any information about changes concerning its net worth and financial
position.

(v) The Contributor has had the opportunity to ask questions of, and receive
answers from, the Partnership, ATA and the officers of ATA concerning the terms
and conditions of the OP Units being offered and sold pursuant to this Agreement
and the Investor Package and to obtain any additional information deemed
necessary to verify the accuracy of the information contained in the Investor
Package. The Contributor has been provided with all materials and information
requested by the Contributor or others representing the Contributor, including
any information requested to verify any information furnished the Contributor.

(vi) The Contributor is receiving the OP Units for the Contributor’s own account
and for investment purposes only and has no present intention, agreement, or
arrangement for the distribution, transfer, assignment, resale, or subdivision
of such securities. The Contributor understands that, due to the restrictions as
to transferability contained in the Partnership Agreement, the Charter and the
Governance Agreement, duly executed duly executed by ATA and by the parties
thereto, and the lack of any market existing or to exist for the OP Units, the
Contributor’s investment in the OP Units will be highly illiquid and may have to
be held indefinitely.

(vii) The Contributor understands that there may be restrictions on the
transfer, resale, assignment, or subdivision of the OP Units imposed by
applicable federal and state securities laws. The Contributor is fully aware
that the OP Units have not been registered with the SEC in reliance on the
exemptions specified in Regulation D under the Securities Act of 1933, as
amended, which reliance is based in part upon the Contributor’s representations
set forth herein. The Contributor understands that the OP Units have not been
registered under applicable state securities laws and are being offered and sold
pursuant to the exemptions specified in said laws, and unless they are
registered, they may not be re-offered for sale or resold except in a
transaction or as a security exempt under those laws.

(viii) The Contributor understands that none of the Partnership, ATA or their
owners, officers, employees, directors, general partners or Affiliates, or
advisors represent such Contributor in any way in connection with the
Contribution of the OP Units. The Contributor also understands that legal
counsel to the Partnership, ATA and their Affiliates does not represent, and
shall not be deemed under the applicable codes of professional responsibility to
have represented or to be representing, any Contributor.

(ix) THE CONTRIBUTOR UNDERSTANDS THAT THE OP UNITS ISSUABLE TO THE CONTRIBUTOR
PURSUANT TO THIS AGREEMENT HAVE

 

34



--------------------------------------------------------------------------------

NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATES AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE OP
UNITS ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT
TO REGISTRATION OR EXEMPTION THEREFROM. THE OP UNITS HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE U.S. SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES
COMMISSION, OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF AN INVESTMENT IN THE OP UNITS
OR THE ACCURACY OR ADEQUACY OF THE INVESTOR PACKAGE. THE CONTRIBUTOR UNDERSTANDS
THAT ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

The representations and warranties made in this Agreement by the Contributor in
Section 6.1 are made as of the Effective Date and, unless specified as being
made as of the Effective Date, shall be deemed remade by the Contributor as of
the Closing Date, with the same force and effect as if made on, and as of, the
Closing Date.

6.2 Due Diligence Materials. Within two (2) calendar days after the Effective
Date, the Contributor shall, to the extent not previously provided or made
available on a secure website for inspection by the Partnership or its
Representatives, deliver to the Partnership, or otherwise make continuously
available for inspection, all of the documents and information listed on
Schedule 6.2 attached hereto (collectively, the “Due Diligence Materials”) to
the extent they exist and are in the Contributor’s possession or control. From
and after the Contributor’s delivery of the Due Diligence Materials to the
Partnership, the Contributor shall within two (2) Business Days make available
to the Partnership copies of any documentation or information which comes in the
Contributor’s possession or control which supplements the Due Diligence
Materials. The Contributor shall cooperate with the Partnership and provide or
make reasonably available to its executives, managers, agents and all books,
records and other items reasonably requested by the Partnership relating to the
operations of the Property.

6.3 Access. The Contributor hereby grants to the Partnership and each of its
employees, agents, consultants and contractors, subject to the rights of Tenants
under the Leases, the right and permission from and after the date hereof to
enter upon the Property, or any part thereof, at reasonable times, for the
purpose of completing its inspections and studies permitted hereunder; provided,
however, the Partnership shall provide reasonable advance written notice to the
Contributor’s Representative prior to entry upon the Property so that a
Representative of the Contributor may have the opportunity to be present during
any inspections or studies conducted thereon and shall not unreasonably
interfere with the use, occupancy or operation of the Property. The Partnership
shall not perform any intrusive testing of the Property without the prior
written consent of the Contributor’s Representative, which consent may be given
or withheld in the Contributor’s Representative’s sole discretion. Specifically,
the Partnership shall have the option to obtain, at its sole cost and expense,
any such environmental reports as the Partnership and the lender under the Loan
may desire, or updates to any such existing reports, for the Property, and to
obtain and/or undertake, at its sole cost and expense, any other studies,
investigations, evaluations, assessments, or other reports relating to the
Property or any aspects

 

35



--------------------------------------------------------------------------------

thereof. The Partnership shall indemnify, defend and hold the Contributor
harmless from any damage to the Property caused by the Partnership’s conduct of
such inspection activities. Upon the completion of any inspection or test, the
Partnership shall promptly restore the Property substantially to their condition
prior to such inspection or test. The Partnership shall keep the Property free
and clear of any liens and will indemnify, protect, defend, and hold the
Contributor, the Contributed Entity, the Property Owner, their Subsidiaries and
the Existing Manager, their respective officers, employees, and agents harmless
from and against all claims (including any claim for damage to property or
injury to or death of any persons), liabilities, obligations, liens or
encumbrances, losses, damages, costs or expenses which directly result from
entry onto the Property by the Partnership or the Partnership’s Representatives.
This indemnity shall survive the Closing or termination of this Agreement for
six (6) months.

 

  SECTION 7. REPRESENTATIONS AND WARRANTIES OF PARTNERSHIP AND ATA.

To induce the Contributor to enter into this Agreement, the Partnership and ATA,
as applicable, represent and warrant to the Contributor as follows:

7.1 Organization and Authorization. The Partnership is a limited partnership
duly formed and validly existing in the state of its formation. ATA is a
corporation duly incorporated and validly existing in the state of its
incorporation. The Partnership and ATA have as taken all necessary action to
authorize the execution, delivery and performance of this Agreement and any
other Transaction Document, and upon the execution and delivery of any
Transaction Document to be delivered by the Partnership and ATA, such
Transaction Document shall constitute the valid and binding obligation and
agreement of Partnership and ATA enforceable against Partnership and ATA in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors and general
principles of equity. The person or persons executing and delivering this
Agreement or any other Transaction Document is and shall have been prior to the
Closing Date, duly authorized to execute and deliver such documents on behalf of
the Partnership and ATA. ATA discloses to the Contributor that on or before the
Closing, (a) ATA expects to (i) adopt and effect the amendments to its Charter
and bylaws contemplated by the Master Contribution Agreement, and (ii) amend the
dividend reinvestment plan of ATA to adjust the share price to $8.15 per share,
and (b) the Partnership expects to adopt and effect an amendments to the
Partnership Agreement and its partnership certificate contemplated by the Master
Contribution Agreement.

7.2 No Consents. Except for matters relating to the satisfaction of the Closing
Contingencies, neither the execution of this Agreement or any Transaction
Document by the Partnership nor the consummation of any of the transactions
contemplated hereby or thereby, nor compliance with or fulfillment of the terms,
conditions and provisions hereof or thereof, will require the approval, consent,
authorization or act of, or the making by the Partnership of any declaration,
filing or registration with any Person.

7.3 No Conflicting Agreements. Neither the execution of this Agreement or any
Transaction Document by the Partnership nor the consummation of any of the
transactions contemplated hereby or thereby, nor compliance with or fulfillment
of the terms, conditions and provisions hereof or thereof, will conflict with or
result in the breach of any of the terms of any agreement or instrument to which
the Partnership is a party.

 

36



--------------------------------------------------------------------------------

7.4 Litigation. The Partnership has received no written notice of and no
investigation, action or Proceeding is pending and, to the Partnership’s
knowledge, no action or Proceeding is threatened and the Partnership has
received no notice of, and to the Partnership’s knowledge, no investigation
looking toward such an action or proceeding has begun, which questions the
validity of this Agreement or any action taken or to be taken pursuant hereto.

7.5 Authorization of Issuance of Securities. The OP Units to be issued to the
Contributor under this Agreement have been or will be duly authorized for
issuance and sale to them by the Partnership and ATA, as applicable, and, when
issued and delivered by the Partnership, pursuant to this Agreement, against
payment of the Contribution Price set forth herein, will be validly issued and
fully paid and non-assessable free and clear of any Lien. The OP Units conform
to all statements relating thereto contained in the SEC Reports and such
description conforms to the rights set forth in the instruments defining the
same. Any certificates representing the OP Units, if any, are in due and proper
form; no holder of thereof will be subject to personal liability by reason of
being such a holder; and the issuance thereof is not subject to any statutory or
contractual preemptive rights, resale rights, rights of first refusal or other
similar rights of any securityholder of ATA or the Partnership.

7.6 No Registration of Securities. Assuming the accuracy of the representations
and warranties of the Contributor in Section 6.1(v), it is not necessary in
connection with the offer, sale and delivery of the OP Units to the Contributor
in the manner contemplated by this Agreement to register such securities under
the Securities Act.

7.7 Integration. None of ATA, the Partnership or any of their Affiliates has,
directly or indirectly, (a) sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any security (as defined in the Securities
Act) which is or will be integrated with the sale of the OP Units (or shares of
ATA Common Stock issued in lieu thereof, if any) in a manner that would require
the registration of such securities under the Securities Act or (b) offered,
solicited offers to buy or sold the OP Units (or shares of ATA Common Stock
issued in lieu thereof, if any) by any form of general solicitation or general
advertising (as those terms are used in Rule 502(c) under the Securities Act) or
in any manner involving a public offering within the meaning of Section 4(2) of
the Securities Act.

7.8 Financial. The Partnership has the requisite experience, and upon the
closing of the transactions contemplated by the Master Contribution Agreement
and the Cash Investment Agreement the Partnership shall have the financial
ability, to close on the transactions contemplated by this Agreement and the
Lender Approval Documents.

The representations and warranties made in this Agreement by the Partnership are
made as of the Effective Date and shall be deemed remade by the Partnership as
of the Closing Date, with the same force and effect as if made on, and as of,
such date. As used in this Agreement, the phrase “to the Partnership’s
knowledge” or words of similar import shall mean the actual knowledge of Stanley
J. Olander, Jr. and Gus Remppies.

 

37



--------------------------------------------------------------------------------

  SECTION 8. INTERIM OPERATION OF THE PROPERTY AND ADDITIONAL COVENANTS.

The Contributor hereby covenants, and, as applicable, the Partnership hereby
covenants as follows:

8.1 Compliance with Laws and Permitted Encumbrances. From the Effective Date to
the Closing Date, the Contributor shall, and shall cause the Property Owner to
comply in all material respects with (i) all applicable Laws affecting the
Property, (ii) all Leases and Contracts, and (iii) all terms, covenants and
conditions of instruments of record affecting the Property including, without
limitation, the Permitted Encumbrances.

8.2 General Operation. The Existing Manager will continue to manage the Property
during the period between the Effective Date and the Closing. Except as
otherwise contemplated or permitted by this Agreement or approved by the
Partnership in writing, from the Effective Date to the Closing Date, the
Contributor will, and will cause the Property Owner and the Existing Manager to,
(i) operate, maintain, repair, and lease the Property in accordance with
applicable Law and in the Ordinary Course and consistent with such Person’s past
practices, including, without limitation, past practices regarding payment of
trade payables or other liabilities, (ii) perform in all material respects all
of landlords’ obligations under the Leases (other than Leases that are in the
process of being terminated due to a Tenant’s default thereunder), not apply any
tenant’s security deposit unless the tenant is out of its premises, not grant
any concessions or reductions in rent or otherwise modify any Lease or waive
compliance with any provision thereof, except in the Ordinary Course and
consistent with current practice and Section 8.4 below, (iii) not dispose of or
encumber all or any portion of the Property, except for dispositions or
replacement of immaterial amounts of personal property in the Ordinary Course,
(iv) not grant any raises to or terminate employment of any employees, (v) keep
and maintain all existing insurance policies covering the Property in continuous
force and effect, (vi) make timely payments of all principal and interest and
reserve and escrow deposits required under the Loan Documents, and
(vii) preserve the existence and good standing of Property Owner, the
Contributed Entity and their Subsidiaries. Without limiting the foregoing, the
Contributor shall, and shall cause the Contributed Entity, the Property Owner,
their Subsidiaries and the Existing Manager to, in the Ordinary Course, file all
renewal applications for the applicable Permits on a timely basis, enforce the
Leases in all material respects and pay all costs and expenses of the Property
which are the applicable Person’s responsibility to pay. Additionally, the
Contributor agrees that it will, and will cause each Contributed Entity, the
Property Owner and their Subsidiaries to use its commercially reasonable efforts
to prevent any Material Adverse Change.

8.3 Existing Management Agreement; Maintenance; Contracts. The Contributors
shall deliver a written notice to the Existing Manager sufficiently prior to the
Closing Date, notifying the Existing Manager that the ownership of the Property
is being transferred by contribution of the Interests, and that the Existing
Management Agreement shall automatically terminate as of the Closing Date
pursuant to Section 5.2 of the Existing Management Agreement. Subject to the
requirements and obligations set forth in Section 8.8, between the Effective
Date and the Closing Date, the Contributor shall, and shall cause the Property
Owner to, maintain the Property in substantially the same manner as prior hereto

 

38



--------------------------------------------------------------------------------

pursuant to the Property Owner’s Ordinary Course, subject to reasonable wear and
tear and further subject to the occurrence of any damage or destruction to the
Real Property by casualty or other causes or events beyond the control of such
Person. The Contributor shall not permit the Property Owner to make any
withdrawals from any capital reserve accounts in amounts in excess of $10,000.00
without providing prior written notice to the Partnership. Between the Effective
Date and the Closing Date, the Contributor shall not permit the Property Owner
to enter into any Contract with respect to the Property which will survive the
Closing or will otherwise affect the use, operation or enjoyment of the Property
after the Closing, unless the Contributor first shall have obtained the
Partnership’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed.

8.4 New Leases; Vacant Units. From the Effective Date to the Closing Date, the
Contributor shall cause the Property Owner not to enter into any new Leases with
respect to the Property without the Partnership’s prior written consent unless
such new Leases are on the Property Owner’s standard form residential lease, the
rent and landlord concessions and incentives are consistent with the Property
Owners’ current practices and current market conditions, and the Leases are
otherwise entered into in the Ordinary Course of the Property Owners’ business
of leasing and operating the Property.

8.5 Audits of the Property and Operations. From the Effective Date to the
Closing Date, the Contributor shall, and shall cause the Property Owner to,
cooperate fully and in good faith, at no out-of-pocket cost to any such Person,
with the Partnership’s audits of all financial information and operations
relating to the Property as necessary to comply with applicable underwriting
policies and securities law and corporate governance policies applicable to ATA
and its Affiliates.

8.6 Financial Information. Commencing on execution of this Agreement until the
Closing, the Contributor shall, and shall cause the Property Owner to, deliver
to the Partnership (i) on a weekly basis, a report of leasing activity at the
Property, and (ii) on a monthly basis, updated operating statements and Rent
Rolls, and a copy of the standard monthly income statement that is prepared by
the Existing Manager.

8.7 Extraordinary Actions. The Contributor will not, and will cause the Property
Owner, the Contributed Entity and their Subsidiaries to not: (i) issue, sell,
transfer, pledge, dispose of, encumber or permit any Lien on the Property or any
membership interests, partnership interests or any other securities, or
securities convertible into or exchangeable for, or options, warrants, calls,
commitments or rights of any kind to acquire, any membership interests,
partnership interests or any other securities of the Property Owner, the
Contributed Entity and their Subsidiaries, (ii) purchase or redeem any
membership interests, partnership interests or other securities of the Property
Owner, the Contributed Entity or any of their Subsidiaries (iii) sell or
transfer any of such Person’s assets other than in the Ordinary Course,
(iv) incur any material obligations or liabilities or enter into any material
transaction other than in the Ordinary Course, or (v) amend the Property
Owner’s, the Contributed Entity’s, or any of their Subsidiaries’ Organizational
Documents.

8.8 Capital Improvements. The Contributor shall, or shall cause the Property
Owner to, complete or diligently pursue the capital improvement, life safety
and/or licensure

 

39



--------------------------------------------------------------------------------

related projects and items set forth on Schedule 8.8 (the “Required Capital
Improvements”) prior to the Closing Date. If the Contributor, or the Property
Owner, does not complete the Required Capital Improvements on or prior to the
Closing Date to the Partnership’s reasonable satisfaction in accordance with the
previous sentence, the Partnership’s sole remedy shall be a decrease in the
Agreed Contribution Value in an amount equal to the Partnership’s reasonable
estimate of the remaining cost to complete the Required Capital Improvements,
based upon the budgeted cost thereof as set forth on Schedule 8.8, and such
amount shall be settled in accordance with the apportionments set forth in
Section 9.1.

8.9 Delivery and Use of Annual Financial Statements. At the Partnership’s
request, at any time before or after the Closing, the Contributor shall provide
to the Partnership’s and/or ATA’s designated independent auditor access to the
books and records of the Contributor, the Contributed Entities, the Property
Owner, their Subsidiaries and/or the Property, the working papers of the
independent auditors of any of the foregoing Persons and all related information
regarding the period for which ATA is required to have any of the foregoing
audited to enable ATA to comply with any financial reporting requirements
applicable to ATA, and the Contributor shall provide to such auditor a
representation letter regarding such books and records in a customary form and
otherwise reasonably acceptable to the Partnership and the Contributor.

8.10 Exclusivity. From and after the date hereof, none of the Contributor, the
Contributed Entities, the Property Owner or any of their respective
Subsidiaries, Representatives or anyone acting on behalf of any of them shall
make any offers to, commence or continue any negotiations with, or enter into
any written agreement with any other Person relating to the sale of the Property
or the Interests (other than the Partnership and its Representatives) unless
this Agreement is terminated pursuant to and in accordance with the provisions
of this Agreement.

8.11 Tax Change Notices; Other Events. From and after the date hereof, the
Contributor shall deliver to the Partnership copies of any property tax
assessments or notices or any written notice from any Government Authority of
its intent to conduct a Tax audit or Proceeding with respect to the Contributed
Entity, Property Owner or any of its Subsidiaries, and shall promptly notify the
Partnership of any (i) change in any condition with respect to the Real
Property, (ii) notice of any violation issued in writing by any Governmental
Authorities with respect to the Property, (iii) fire or other casualty affecting
the Property, or (iv) event or circumstance which makes any representation or
warranty of the Contributor to the Partnership under this Agreement materially
untrue or misleading, or any covenant of the Contributor under this Agreement
incapable or less likely of being performed.

8.12 Commercially Reasonable Efforts. The Contributor and the Partnership shall
each use commercially reasonable efforts to satisfy their respective Closing
Contingencies set forth in this Agreement. Additionally, the parties hereto
shall collaborate in good faith with respect to the preparation of any and all
offering memoranda, investor questionnaires, subscription materials, consent
forms and other documents that are reasonably necessary or advisable in
connection with the disclosure and consummation of the transactions contemplated
by this Agreement.

 

40



--------------------------------------------------------------------------------

8.13 Admission to Partnership. ATA, as general partner of the Partnership, shall
take all actions necessary in order to cause the Contributor receiving OP Units
to be admitted as limited partners of the Partnership on the Closing Date.

 

  SECTION 9. APPORTIONMENTS; CLOSING COSTS.

9.1 Apportionments. The Partnership and the Contributor agree that, at and as of
the date of the Closing, all normal and customarily proratable items, including,
without limitation, real estate taxes, personal property taxes, utility bills
(except as hereinafter provided), invoiced rents and other income, and operating
contract payments shall be prorated with respect to the Property as of the date
of the Closing, with Contributor being charged and credited for all of the same
relating to the period up to the date of the Closing and the Partnership being
charged and credited for all of the same relating to the period on and after the
date of the Closing. All apportionments hereunder shall be settled in OP Units
or as otherwise agreed by the parties as set forth in the Settlement Statement
to be delivered at the Closing.

(a) To the extent not covered by any tax escrows held by the Property Owner or
the Lender, all real estate taxes, and items of income and expense with respect
to the Property shall be prorated between the Contributor and the Partnership
based upon amounts due and payable, on an accrual basis, in the calendar year in
which the Closing occurs except as set forth below. All prorations of real
estate taxes shall be based upon the most recent available full year’s tax
bills, and, if applicable, subject to re-proration when the actual tax bill for
the applicable fiscal tax year in which the Closing occurs is received. All
escrow and reserve accounts (including without limitation, all capital
improvement reserves and taxes and insurance escrows) held by the Lender in
connection with the Loan with respect to the Property and those held by the
Contributor shall follow the Property, and shall be prorated and credited to the
Contributor in the manner set forth on the Settlement Statement. Notwithstanding
the foregoing sentence, the reserve accounts held by the Lender which were
required by the Lender to be deposited in connection with the construction of
the Improvements shall not be prorated, but rather upon the Lender’s release of
the funds held in such construction-related reserve accounts in accordance with
the Loan Documents, all such funds shall be paid to the Contributor.

(b) Invoiced rents and other charges, other than for Tenants who owe Delinquent
Amounts (as hereinafter defined), shall be prorated. Prepaid rents and other
charges shall be credited to the Partnership. Without limiting the foregoing,
rent and all other sums which are due and payable to the Property Owner by any
Tenant, whether or not collected as of the Closing shall be adjusted, but the
Partnership shall not be required to cause the rent and other sums for the
period prior to Closing to be remitted to the Contributor if, as, and when
collected. At the Closing, the Contributor’s Representative shall deliver to the
Partnership a schedule of all rent, charges and other amounts payable by Tenants
after the Closing with respect to which the Contributor is entitled to receive a
share under this Agreement, and any amount due and owing to the Property Owner
before the Closing by Tenants under the Leases which are unpaid on the date of
the Closing (such amounts are collectively referred to herein as the “Delinquent
Amounts”). Rental and other payments received by the Partnership from Tenants
shall first be applied toward the Partnership’s actual out-of-pocket costs
(including reasonable attorneys’ fees) of collection, and then toward the
payment of current rent and other charges owed to the Partnership for periods
after the Closing, and any excess monies received shall be applied toward

 

41



--------------------------------------------------------------------------------

the payment of Delinquent Amounts; provided, however, that any rent received by
the Partnership from Tenants who owe Delinquent Amounts during the month in
which the Closing occurs shall first be applied to the payment of such Tenants’
Delinquent Amounts, if any, with respect to the month in which the Closing
occurs, and not toward the payment of rent and other charges for previous or
subsequent months. The Partnership may not waive any Delinquent Amounts or
modify a Lease so as to reduce amounts or charges owed under Leases for any
period in which the Contributor is entitled to receive a share of charges or
amounts, without first obtaining the written consent of the Contributor. If a
Delinquent Amount due the Contributor is not paid by a Tenant within the later
of (i) sixty (60) days after the Closing or (ii) sixty (60) days after billing
therefor, the Contributor shall have the right to attempt to effect collection
by litigation or otherwise so long as the Contributor does not take any action
which would affect such Tenant’s right to occupy its leased premises or
terminate its Lease. With respect to Delinquent Amounts owed by Tenants that are
no longer Tenants of the Real Property as of the date of Closing, the
Contributor shall retain all rights relating thereto.

(c) To the extent security deposits, pet deposits or other deposits paid by
Tenants under Leases are held in the name of the Property Owner, such deposits
shall continue to be held by the Property Owner so as to be available to the
Property Owner after the Closing, or if such deposits are held by the Existing
Manager, all such deposits shall be transferred to the applicable Property Owner
or to the Partnership’s property manager prior to the Closing. There shall be no
apportionment or proration of any insurance premiums or costs or expenses
related to the employment of any persons at the Property.

(d) The following items shall also be prorated between the Contributor and the
Partnership as of the Closing:

(i) Fuel, water and sewer service charges, and charges for gas, electricity,
telephone and all other utility and fuel charges, as well as all deposits to
utility companies, governmental entities or any other person shall be prorated
ratably on the basis of the last ascertainable bills (and reprorated upon
receipt of the actual bills or invoices) to the extent not paid directly by
Tenants under their respective Leases unless final meter readings and final
invoices can be obtained. To the extent practicable, the Contributor’s
Representative shall cause meters for utilities to be read not more than one
(1) day prior to the date of the Closing.

(ii) Assignable license and permit fees paid on an annual or other periodic
basis.

(iii) Prepaid interest or other payments paid to the Lender under the Loan
assumed or transferred as part of this transaction.

(iv) Cash then being held in the Property Owner (other than security deposits,
as provided in Section 9.1(c) above) shall be prorated as of the Closing and the
applicable prorated amount remaining at the Property shall be distributed to the
Contributor immediately prior to the Closing.

 

42



--------------------------------------------------------------------------------

(v) Such other items that are customarily prorated in transactions of this
nature (including, without limitation, any utilities paid by the Property Owner
under the Leases).

(e) For purposes hereof, unless this Agreement terminates, the Partnership shall
be deemed to be the owner of the Contributed Entity and the Property Owner and,
therefore, entitled to the income from the Property and responsible for the
expenses of the Property for the entire day upon which the Closing occurs. All
such prorations shall be made on the basis of the actual number of days of the
month which shall have elapsed as of the day of the Closing. To the extent
information necessary to make such prorations is not available at the Closing or
is determined to be inaccurate or incomplete after the Closing, the amount of
such prorations shall be subject to adjustment in OP Units (or as otherwise
agreed by the parties) after the Closing as and when complete and accurate
information becomes available. All prorations shall otherwise be final. The
Contributor and the Partnership agree to cooperate and use their best efforts to
make such adjustments no later than sixty (60) days after the Closing as to all
items except tax prorations, subject to mutual agreement to extend such sixty
(60) day period, and with respect to tax prorations, the parties shall make such
adjustments upon receipt of the actual tax bills covering the period in which
the Closing occurs. Except as set forth in this Section 9.1, all items of income
and expense for the period prior to the Closing will be for the account of the
Contributor and all items of income and expense for the period on and after the
Closing will be for the account of the Partnership, all as determined by the
accrual method of accounting. Bills received after the Closing which relate to
expenses incurred, services performed or other amounts allocable to the period
prior to the Closing shall be paid by the Contributor.

(f) Amounts on deposit with utility companies shall be credited to the
Contributor. The Contributor shall, from and after the Closing, at the
Contributor’s sole cost and expense, have control over any ongoing tax appeals
as to the Property that were commenced prior to the Closing and that pertain
solely to the periods that the Contributor owned the Contributed Entity. The
Contributor shall, as applicable, retain all proceeds or reductions obtained
from such appeals or pay all additional taxes or delinquencies imposed for such
periods. The Contributor shall keep the Partnership informed as to any such
appeals and to the extent that ongoing tax appeals pertain to periods that
include any period after the Closing or which are reasonably expected to result
in higher tax assessment or payment, the Partnership shall be entitled to join
in such appeal and/or pursue its own appeal, at the Partnership’s expense, from
and after the date of the Closing.

(g) The Contributor has disclosed to the Partnership that a certain letter of
credit has been issued with respect to the Property which must remain in place
for a period of fifteen (15) months after the final certificate of occupancy for
the Improvements is issued by the appropriate Governmental Authority. The
Contributor agrees to pay the cost to maintain such letter of credit throughout
the entire 15-month period. In order to facilitate the payment of such costs,
the Partnership may elect to receive a credit on the Settlement Statement at the
Closing in the estimated amount of the cost to keep the letter of credit in
place throughout the entire 15-month period, which amount shall be adjusted
after the Closing to reflect the actual cost to maintain the letter of credit in
place for such 15-month period. If the Partnership elects to receive a credit,
then the Partnership shall pay the cost to keep the letter of credit in place
for such 15-month period.

 

43



--------------------------------------------------------------------------------

(h) The parties acknowledge and agree that the gross fair market value of the
portions of the Property treated as personal property under the Code is equal to
the tax basis in such personal property and at the Closing, the parties will
reasonably agree on a fair market value allocation of value between the Land and
Improvements.

(i) The provisions of this Section 9.1 shall survive the Closing.

9.2 Closing Costs.

(a) Partnership. The Partnership shall pay at the Closing all fees and expenses
incurred in connection with the transactions contemplated herein, including but
not limited to (i) all survey and title costs associated with the Real Property,
(ii) all Loan Assumption Costs associated with the Lender Approval, (iii) all
Transfer Taxes with respect to the Real Property, (iv) the Partnership’s other
due diligence expenses, subject to Section 10.3, (v) the legal fees and
expenses, audit fees and expenses, and financial advisory fees and expenses of
the Partnership, and (vi) the legal fees and expenses, audit fees and expenses,
and financial advisory fees and expenses of the Contributor, except as otherwise
set forth in Section 9.2(b) below.

(b) Contributor. If this Agreement is terminated by the Partnership as a result
of a default by the Contributor pursuant to Section 10.3 below, the Contributor
shall be responsible for any and all legal fees and expenses, audit fees and
expenses, and financial advisory fees and expenses of the Contributor and the
Contributor’s Representative.

(c) Survival. The obligations of the parties under this Section 9.2 shall
survive the Closing.

 

  SECTION 10.     TERMINATION; REMEDIES FOR PRE-CLOSING DEFAULTS.

10.1 Termination. Anything to the contrary herein notwithstanding, this
Agreement shall terminate and the transactions contemplated hereby abandoned:

(a) Upon termination by either the Partnership or the Contributor if the Closing
Contingencies have not occurred on or before the Outside Closing Date; or

(b) Automatically if the Master Contribution Agreement is terminated.

10.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 10.1, the Earnest Money Deposit shall be returned to the Partnership and
then unless the terms of this Agreement, including Sections 10.3 and 10.4 below,
specifically provide otherwise, no Person shall have any further obligations or
liabilities hereunder, except for those obligations or liabilities which
expressly survive the termination of this Agreement.

10.3 Partnership’s Remedies for Pre-Closing Default. Without affecting any
rights contained in Article XI of the Master Contribution Agreement or in the
Governance

 

44



--------------------------------------------------------------------------------

Agreement, if any Contributor shall fail to perform when it is obligated to do
so any of the covenants and agreements contained herein and such condition or
failure continues for a period of ten (10) Business Days after written notice
thereof from the Partnership to the Contributor, then the Partnership’s sole
remedy shall be either:

(a) to terminate this Agreement and receive a refund of the Earnest Money
Deposit, in which event this Agreement shall be of no further force and effect,
except with respect to provisions hereof which by their express terms survive a
termination of this Agreement, and the Contributor shall, within three
(3) Business Days following the termination, reimburse the Partnership for all
actual out-of-pocket costs and expenses incurred by the Partnership in
connection with this Agreement;

(b) to consummate the transactions contemplated hereby, notwithstanding such
default, without any abatement or reduction in the Agreed Contribution Value on
account thereof; or

(c) to compel specific performance of this Agreement, or if the remedy of
specific performance is unavailable to the Partnership as a result of
Contributed Entity’s intentional transfer of the Property (excluding the
transfer of a portion of the Property due to a condemnation, or the transfer of
immaterial amounts of personal property in the Ordinary Course) or the
Contributor’s intentional transfer of the Interests to a Person other than the
Partnership, other than as a result of a foreclosure, deed in lieu thereof, or
similar lender remedy, in addition to receiving a refund of the Earnest Money
Deposit, then the Contributor shall reimburse the Partnership for all actual
out-of-pocket costs and expenses incurred by the Partnership in connection with
this Agreement.

THE PARTNERSHIP AND THE CONTRIBUTOR AGREE THAT IT WOULD BE EXTREMELY DIFFICULT
AND IMPRACTICABLE, IF NOT IMPOSSIBLE, TO ASCERTAIN WITH ANY DEGREE OF CERTAINTY
THE AMOUNT OF DAMAGES WHICH WOULD BE SUFFERED BY PARTNERSHIP IF THIS AGREEMENT
IS TERMINATED AS SET FORTH IN THIS SECTION 10.3 AND THE PARTNERSHIP AND THE
CONTRIBUTOR AGREE THAT THE ABOVE DESCRIBED AMOUNTS CONSTITUTE A FAIR AND
REASONABLE AMOUNT TO BE RECEIVED BY THE PARTNERSHIP AS AGREED AND LIQUIDATED
DAMAGES FOR TERMINATION OF THIS AGREEMENT AS SET FORTH IN THIS SECTION 10.3, AS
WELL AS A FAIR, REASONABLE AND CUSTOMARY AMOUNT TO BE PAID AS LIQUIDATED DAMAGES
TO A PARTNERSHIP IN AN ARM’S LENGTH TRANSACTION OF THE TYPE CONTEMPLATED BY THIS
AGREEMENT UPON A DEFAULT BY CONTRIBUTOR THEREUNDER; AND RECEIPT BY THE
PARTNERSHIP OF SUCH AMOUNTS UPON THE CONTRIBUTOR’S DEFAULT HEREUNDER SHALL NOT
CONSTITUTE A PENALTY OR A FORFEITURE.

 

45



--------------------------------------------------------------------------------

10.4 Contributor’s Remedy for Pre-Closing Default. If the Partnership shall fail
to perform when it is obligated to do so any of the covenants and agreements
contained herein and such condition or failure continues for a period of ten
(10) Business Days after written notice thereof from the Contributor, then the
Contributor’s sole remedy shall be either:

(a) to terminate this Agreement and this Agreement shall be of no further force
and effect, except with respect to provisions hereof which by their express
terms survive a termination of this Agreement, and within three (3) Business
Days following the termination, (i) the Contributor shall be paid the Earnest
Money Deposit as liquidated damages, and (ii) the Partnership shall reimburse
the Contributor for all actual out-of-pocket costs and expenses incurred by the
Contributor in connection with this Agreement;

(b) to consummate the transactions contemplated hereby, notwithstanding such
default, without any abatement or reduction in the Agreed Contribution Value on
account thereof;

(c) to compel specific performance of this Agreement.

THE PARTNERSHIP AND THE CONTRIBUTOR AGREE THAT IT WOULD BE EXTREMELY DIFFICULT
AND IMPRACTICABLE, IF NOT IMPOSSIBLE, TO ASCERTAIN WITH ANY DEGREE OF CERTAINTY
THE AMOUNT OF DAMAGES WHICH WOULD BE SUFFERED BY THE CONTRIBUTOR IF THIS
AGREEMENT IS TERMINATED AS SET FORTH IN THIS SECTION 10.4 AND THE PARTNERSHIP
AND THE CONTRIBUTOR AGREE THAT THE PAYMENT REQUIRED BY THIS AGREEMENT
CONSTITUTES A FAIR AND REASONABLE AMOUNT TO BE RECEIVED BY THE CONTRIBUTOR AS
AGREED AND LIQUIDATED DAMAGES FOR TERMINATION OF THIS AGREEMENT AS SET FORTH IN
THIS SECTION 10.4, AS WELL AS A FAIR, REASONABLE AND CUSTOMARY AMOUNT TO BE PAID
AS LIQUIDATED DAMAGES TO A CONTRIBUTOR IN AN ARM’S LENGTH TRANSACTION OF THE
TYPE CONTEMPLATED BY THIS AGREEMENT UPON A DEFAULT BY THE PARTNERSHIP
THEREUNDER; AND RECEIPT BY THE CONTRIBUTOR OF THE PAYMENT REQUIRED BY THIS
AGREEMENT UPON THE PARTNERSHIP’S DEFAULT HEREUNDER SHALL NOT CONSTITUTE A
PENALTY OR A FORFEITURE.

10.5 Limitations on Liability.

(a) In General. The parties hereto confirm and agree that in each instance
herein where a party or its Affiliates is entitled to payment or reimbursement
for damages, costs or expenses pursuant to the terms and conditions of this
Agreement, any payment or reimbursement made to such party shall be conclusively
deemed to be for the account of both such party and its Affiliates, it being
acknowledged and agreed that a payment or reimbursement made to such party for
damages, costs or expenses shall be sufficient to satisfy all claims for payment
or reimbursement of such party and its Affiliates. The parties further confirm
and agree that no party hereto (a “Non-Performing Party”) will be deemed to be
in default hereunder or be liable for any breach of its representations and
warranties under this Agreement if its failure to perform an obligation
hereunder is based solely on the non-performance of another party to this
Agreement (which other party is not an Affiliate of the Non-Performing Party) or
where all conditions precedent to the obligation of such Non-Performing Party to
consummate the Closing or Closing under Sections 4 or 5, as applicable, have not
been fulfilled.

(b) Maximum Liability Amount. Notwithstanding anything to the contrary contained
in this Agreement, if the Closing of the transactions hereunder shall have

 

46



--------------------------------------------------------------------------------

occurred: (i) the Contributor shall have no liability (and the Partnership shall
make no claim against the Contributor) for a breach of any representation or
warranty or any other obligation of the Contributor or for indemnification under
this Agreement or any document executed by the Contributor in connection with
this Agreement which relates in any manner to the transactions contemplated
hereby unless and only to the extent the valid claims for all such breaches and
indemnifications collectively aggregate to more than Ten Thousand Dollars
($10,000.00) (the “Basket”) and the liability of the Contributor under this
Agreement and such other documents delivered in connection with the transactions
contemplated hereby shall in no event exceed (except as provided below), in the
aggregate, an amount equal to One Hundred Thousand Dollars ($100,000.00) (the
“Cap”); and (iii) in no event shall the Contributor be liable for any
consequential or punitive damages.

(c) Constituent Liability. No constituent member or partner in or agent of the
Partnership, the Contributor, nor any advisor, trustee, director, officer,
employee, beneficiary, shareholder, member, partner, participant, representative
or agent of any partnership, limited liability company, corporation, trust or
other entity that has or acquires a direct or indirect interest in the
Partnership or the Contributor, shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and the Partnership, the Contributor and their
respective successors and assigns and, without limitation, all other persons and
entities, shall look solely to the Partnership’s and the Contributor’s assets
for the payment of any claim or for any performance, and the Partnership and the
Contributor, on behalf of themselves and their respective successors and
assigns, hereby waive any and all such personal liability. Notwithstanding
anything to the contrary contained in this Agreement, neither the negative
capital account of any constituent member or partner in the Partnership or the
Contributor (or in any other constituent member or partner thereof), nor any
obligation of any constituent member or partner in the Partnership or the
Contributor (or in any other constituent member or partner thereof) to restore a
negative capital account or to contribute capital to the Partnership or the
Contributor (or to any other constituent member or partner thereof), shall at
any time be deemed to be the property or an asset of the Partnership or the
Contributor or any such other constituent member or partner (and neither the
Partnership, the Contributor nor any of their respective successors or assigns
shall have any right to collect, enforce or proceed against or with respect to
any such negative capital account or a member’s or partner’s obligation to
restore or contribute). Notwithstanding the foregoing to the contrary, the
provisions of this Section 10.5(c) shall have no impact on, and shall be
superseded by, any agreement, whether entered into prior to or after the
Effective Date, related to the allocation of assets and/or liabilities between
the Contributor, its respective successors and assigns, or any constituent
member, partner or subsidiary thereof.

(d) The terms of this Section 10 shall survive the Closing and the Closing.

 

  SECTION 11.     INDEMNIFICATION.

11.1 Contributor’s Indemnity. The Contributor hereby agrees to indemnify and
hold the Partnership and its successors and assigns, ATA, and their respective
employees,

 

47



--------------------------------------------------------------------------------

directors, members, partners, affiliates and agents harmless of and from all
liabilities, losses, damages, costs, and expenses (including reasonable
attorneys’ fees) which they may suffer or incur by reason of (a) any breach by
the Contributor of its representations or warranties contained in this
Agreement, (b) any act or cause of action occurring or accruing prior to the
Closing Date and arising from the ownership of the Interests or the Contributed
Entity prior to the Closing Date, and (c) the ownership or operation of the
Contributed Entity or the Property and relating to the period prior to the
Closing Date, including, without limitation, actions or claims relating to
damage to property or injury to or death of any person occurring or arising
during the period prior to the Closing Date, or any claims for any debts or
obligations occurring on or about or in connection with the Property or any
portion thereof or with respect to the Property’s operations at any time prior
to the Closing Date.

11.2 Partnership’s Indemnity. ATA and the Partnership jointly and severally,
hereby agree to indemnify and hold the Contributor, the Contributed Entity, the
Property Owner and their respective employees, directors, members, partners,
affiliates and agents (the “Contributor Indemnitees”) harmless of and from all
liabilities, losses, damages, costs, and expenses (including reasonable
attorneys’ fees) which the Contributor Indemnitees may suffer or incur by reason
of (a) any breach by the Partnership of its representations or warranties
contained in this Agreement, (b) any act or cause of action occurring or
accruing on or after the Closing Date and arising from the ownership of the
Interests or the Contributed Entity on or after to the Closing Date, and (c) the
ownership or operation of the Contributed Entity, the Property Owner or the
Property and relating to the period on or after the Closing Date, including,
without limitation, actions or claims relating to damage to property or injury
to or death of any person occurring or arising during the period on or after the
Closing Date, or any claims for any debts or obligations occurring on or about
or in connection with the Property or any portion thereof or with respect to the
Property’ operations at any time on or after the Closing Date.

11.3 Indemnification Procedure. All claims for indemnification pursuant to
Sections 11.1 or 11.2 (“Claims”) shall be made in a reasonably detailed writing,
which shall include, without limitation, the amount so demanded for such Claim
(to the extent readily calculable), by the party seeking to be indemnified (the
“Indemnified Party”) and sent to the addresses set forth in the notice
provisions set forth herein (the “Indemnification Notice”). The making of a
Claim pursuant to a properly delivered and reasonably detailed Indemnification
Notice shall toll the running of the limitation period set forth above with
respect to that specific Claim. The party from which indemnification is sought
(the “Indemnifying Party”) shall have ten (10) days after such Indemnification
Notice is received to either (i) agree to the Indemnified Party’s demand, or
(ii) refuse such demand for indemnification. Should the Indemnifying Party fail
to respond to the Indemnified Party’s Indemnification Notice within such ten
(10) day period, the Indemnifying Party shall be deemed to have agreed to
indemnify the Indemnified Party as requested in such Indemnification Notice. In
the event that the Indemnifying Party refuses to indemnify the Indemnified Party
pursuant to such Indemnification Notice, the Indemnified Party shall be free to
pursue such Claim for indemnity pursuant to the terms of this Agreement with any
court of competent jurisdiction.

11.4 Survival. The Terms of this Section 11 shall survive the Closing and
Closing.

 

48



--------------------------------------------------------------------------------

  SECTION 12.     TAX MATTERS.

12.1 Tax Matters. The Contributor shall pay and indemnify, without duplication,
the Contributed Entity, the Property Owner, their Subsidiaries, ATA and the
Partnership for the following Taxes (and all related Adverse Consequences,
including all out-of-pocket expenses incurred in defending an audit or other
claim relating to such Taxes, but excluding any Transfer Taxes):

(a) all such Taxes resulting from a breach of a representation or warranty
contained in Section 6.1(f) or a breach of any provision of this Section 12;

(b) with respect to such Taxes attributable to any Pre-Closing Tax Period:
(i) all such Taxes of each Contributed Entity, the Property Owner and each of
their Subsidiaries; and (ii) all such Taxes of any other Person that any
Contributed Entity, the Property Owner or any of their Subsidiaries is liable
for as a result of transferee liability, successor liability, or a contractual
obligation, in each case, that is attributable to, or arose as a result of
actions or breaches, incurred in such Pre-Closing Tax Period; and

(c) with respect to such Taxes attributable to any Straddle Period: (i) the
Taxes of each Contributed Entity, the Property Owner and each of its
Subsidiaries attributable to the portion of such Straddle Period that ends on
the Closing Date, as determined under Section 12.2; and (ii) the Taxes of any
other Person that any Contributed Entity, the Property Owner or any of their
Subsidiaries is liable for as a result of transferee liability, successor
liability, or a contractual obligation, in each case, that is attributable to,
or arose as a result of actions or breaches, incurred on or before the Closing
Date, as determined under Section 12.2.

12.2 Allocation of Taxes. For purposes of determining the amount of Taxes that
relate to Pre-Closing Tax Periods, and Straddle Periods for purposes of any
obligation to indemnify for Taxes under Section 12.1, the parties agree to use
the following conventions:

(a) Taxes in the form of interest, penalties, additions to tax or other
additional amounts that are actually incurred, accrued, assessed or similarly
charged on or after the Closing Date but that relate to Taxes that accrued on or
before the Closing Date shall be treated as occurring prior to the Closing Date;

(b) Except for Transfer Taxes and any other Taxes for which the Partnership is
responsible hereunder and for real estate taxes (apportioned pursuant to
Section 9.1), for all Taxes that are payable with respect to any Straddle
Period, the portion of such Tax that is attributable to the portion of the
Straddle Period ending on the Closing Date shall be allocated between the
portion of the period ending on the Closing Date and the portion of the period
beginning after the Closing Date using the following conventions:

(i) in the case of such Taxes resulting from, or imposed on, net or gross
income, Taxes resulting from, or imposed on, any sale, receipt, use, transfer or
assignments of property or other asset, or Taxes resulting from, or imposed on,
any payment or accrual of any amounts (including, without limitation, dividends,
interest, or wages), the amount allocated to the portion of the period ending on
the Closing Date shall be the amount of Tax that

 

49



--------------------------------------------------------------------------------

would be payable for such portion of the Straddle Period if such Person filed a
separate Tax Return with respect to such Taxes or Taxes solely for the portion
of the Straddle Period ending on the Closing Date using a “closing of the books”
methodology for allocating items of such Tax Return; and

(ii) in the case of all other such Taxes, the amount allocated to the portion of
the period ending on the Closing Date shall equal to the amount of Taxes for the
entire Straddle Period multiplied by a fraction the numerator of which is the
number of calendar days in the portion of the period ending on the Closing Date
and the denominator of which is the number of calendar days in the entire
Straddle Period.

For purposes of clause (i), any item determined on an annual or periodic basis
(including amortization and depreciation deductions and the affects of graduated
rates) shall be allocated to the portion of the Straddle Period ending on the
Closing Date based on the relative number of days in such portion of the
Straddle Period as compared to the number of days in the entire Straddle Period.

12.3 Cooperation. Each the parties hereto shall provide the Partnership and the
Contributor with such assistance as may reasonably be requested in connection
with the preparation of any Tax Return or any audit or other Proceeding by any
Governmental Authority relating to liabilities for Taxes. Such assistance shall,
upon reasonable written notice, include making employees available on a mutually
convenient basis during normal business hours to provide additional information
or explanation of material provided hereunder and shall include providing copies
of relevant Tax Returns and supporting material. The Contributor shall provide
to the Partnership, the Property Owner and the Contributed Entity with any
information that the Contributed Entity and the Property Owner reasonably
requests to allow the Partnership, the Property Owner or such Contributed Entity
to comply with any information reporting requirements under the Code or other
applicable Law.

12.4 Tax Returns.

(a) Pre-Closing Tax Periods. The Contributor shall cause each Contributed
Entity, the Property Owner and each of their Subsidiaries to prepare and timely
file all Tax Returns of the Contributed Entity, the Property Owner and each of
their Subsidiaries for any Pre-Closing Tax Periods, and the Contributor shall
remit or cause to be remitted any Taxes due in respect of such Pre-Closing Tax
Periods.

(b) Straddle Periods and Post-Closing Periods. The Partnership shall cause each
Contributed Entity, the Property Owner and each of their Subsidiaries to prepare
and timely file all Tax Returns of the Contributed Entity, the Property Owner
and each of their Subsidiaries for all taxable periods of each Contributed
Entity, the Property Owner or any of their Subsidiaries other than the
Pre-Closing Tax Periods, and the Partnership shall remit or cause to be remitted
any Taxes due in respect of such taxable periods. At least 15 days prior to the
deadline for the filing of any Tax Return for a Straddle Period (and before the
Partnership files such Tax Return), the Partnership shall furnish to the
Contributor’s Representative a draft of such Tax Return and Contributor’s
Representative shall have the right to review, provide the Partnership written
comments on, and approve the portion of such draft Tax Return that relates to
Taxes allocable to the portion of the Straddle Period for which the Contributor
is responsible.

 

50



--------------------------------------------------------------------------------

12.5 Claims; Tax Proceedings. If any Governmental Authority issues to any
Contributed Entity, the Property Owner or any of their Subsidiaries a written
notice of its intent to conduct an audit or other Proceeding with respect to
Taxes, a written notice of deficiency, a written notice of an assessment, a
written notice of a proposed adjustment, a written assertion of claim for the
payment that relates to Taxes or Tax Returns of any Contributed Entity, the
Property Owner or any of their Subsidiaries for a Pre-Closing Tax Period or for
a Straddle Period and for which Contributor is obligated to pay or indemnify the
Partnership (collectively, a “Tax Claim”), Partnership shall notify the
Contributor’s Representative within ten (10) Business Days. The Contributed
Entity shall control any Proceeding with respect to a Tax Claim (a “Tax
Contest”); provided, however, that with respect to (a) any Tax Claim related to
Taxes for a Pre-Closing Tax Period, (b) any Tax Claim related to Taxes for a
Straddle Period or (c) with respect to any Tax Claim for which the Contributor
would be responsible for all or a portion of such Tax Claim, the Contributor’s
Representative may, at the Contributor’s sole cost and expense, participate in
such Tax Consent, and any settlement or other disposition of any such Tax
Contest may only be made with the consent of the Contributor’s Representative.

12.6 Certain Tax Elections. The Contributor shall not have allowed any
Contributed Entity, the Property Owner or any of their Subsidiaries prior to,
on, or after the Closing Date to, make, revoke, or change any Tax election,
change an annual accounting period, adopt or change any accounting method, file
any amended Tax Return, enter into any closing agreement with any Governmental
Authority, settle any Tax claim or assessment relating to any Contributed
Entity, the Property Owner or any of their Subsidiaries, surrender any right to
claim a refund of Taxes, consent to any extension or waiver of the limitation
period applicable to any Tax Claim or assessment relating to the Contributed
Entity, the Property Owner or any of their Subsidiaries, or take any other
similar action (or omit to take any action) relating to the filing of any Tax
Return or the payment of any Tax, if such election, adoption, change, amendment,
agreement, settlement, surrender, consent or other action or omission would have
the effect of increasing a Tax liability of any Contributed Entity, the Property
Owner or any of their Subsidiaries for any period ending after the Closing Date.

12.7 Other Treatment.

(a) The Contributor and the Partnership agree for all relevant Tax purposes to
treat all indemnification payments to the Partnership pursuant to this Agreement
as adjustments to the Agreed Contribution Value.

(b) It is the intent of the Contributor and the Partnership that the transfer by
the Contributor of Interests to the Partnership in exchange for (i) OP Units
shall be treated as a tax-deferred contribution of a portion of assets to the
Partnership under Section 721 of the Code and (ii) cash or ATA Common Stock,
including as a result to payments of Agreed Contribution Value pursuant to
Section 3.2(b) and (d), shall be treated as a sale of a portion of the assets of
the Partnership.

 

51



--------------------------------------------------------------------------------

12.8 Other Provisions. The provisions of this Section 12 shall govern all
indemnity claims with respect to Taxes, including, without limitation, claims
related to a breach of a representation or warranty contained in Section 6.1(e)
or a breach of any provision of this Section 12.

12.9 Survival. The obligations of the Contributor to pay or indemnify for a Tax
under this Section 12 shall expire upon the expiration of the applicable statute
of limitations (after taking into account any waiver, extension, tolling, or
mitigation thereof) of the underlying Tax; provided, however, to the extent that
the Contributor’s obligation to pay a Tax arises under a contract or other
agreement or arrangement, the Contributor’s obligations under this Section 12
shall not expire until sixty (60) after the expiration of such Contributor’s
obligation to pay such Tax under the contract or other agreement or arrangement.
All other obligations of the Contributor under this Section 12 shall survive
until fully performed.

 

  SECTION 13.     MISCELLANEOUS.

13.1 Drafts not an Offer to Enter into a Legally Binding Contract. The parties
hereto agree that the submission of a draft of this Agreement by one party to
another is not intended by either party to be an offer to enter into a legally
binding contract with respect to the contribution and sale of the Property. The
parties shall be legally bound with respect to the contribution and sale of the
Interests pursuant to the terms of this Agreement only if and when the parties
have been able to negotiate all of the terms and provisions of this Agreement in
a manner acceptable to each of the parties in their respective sole discretion,
and the Contributor and the Partnership have fully executed and delivered to
each other a counterpart of this Agreement.

13.2 Brokerage Commissions. Each of the parties hereto represents to the other
parties that it dealt with no broker, finder or like agent in connection with
this Agreement or the transactions contemplated hereby, and that it reasonably
believes that there is no basis for any other person or entity to claim any
brokerage commissions, finder’s fees or similar payments or other compensation
for bringing about this Agreement or the transactions contemplated hereby. The
Contributor shall indemnify and hold harmless the Partnership, and its
successors and assigns from and against any loss, liability or expense,
including, reasonable attorneys’ fees, arising out of any claim or claims for
commissions or other compensation for bringing about this Agreement or the
transactions contemplated hereby made by any broker, finder or like agent, if
such claim or claims are based in whole or in part on dealings with the
Contributor. The Partnership shall indemnify and hold harmless the Contributor
and its successors and assigns from and against any loss, liability or expense,
including, reasonable attorneys’ fees, arising out of any claim or claims for
commissions or other compensation for bringing about this Agreement or the
transactions contemplated hereby made by any broker, finder or like agent, if
such claim or claims are based in whole or in part on dealings with the
Partnership. Nothing contained in this Section 13.2 shall be deemed to create
any rights in any third party. The provisions of this Section 13.2 shall survive
the Closing and the Closing hereunder and any termination of this Agreement.

13.3 Publicity. Except to the extent ATA or the Partnership deems it necessary
or advisable in order to satisfy their disclosure obligations under the
Securities Act of 1933, as

 

52



--------------------------------------------------------------------------------

amended, and the Securities and Exchange Act of 1934, as amended, and all
regulations promulgated thereunder, or as may otherwise be required by Law, none
of the Contributor, the Contributor’s Representative, or their respective
Affiliates, on the one hand, nor ATA, the Partnership or their respective
Affiliates, on the other hand, may issue any press release or other public
announcement relating to this Agreement or the transaction contemplated hereby
without the prior written approval of the other. In the event ATA or the
Partnership deems it necessary or appropriate to issue any press release, file
any report of filing with the SEC or make any other public announcement relating
to this Agreement or the transaction contemplated hereby, the Partnership shall
first consult with and reasonably consider any comments or suggestions of the
Contributor’s Representative with respect thereto. Nothing contained herein
shall be deemed to prohibit or limit the Partnership’s ability to make any
disclosures it deems necessary or advisable to rating agencies, the Lender
(including its servicers), the Title Company, potential sources of financing,
financial analysts, accountants, attorneys, or to Governmental Authorities in
order to satisfy the Closing Contingency set forth in Section 4.6 or to obtain
zoning or Property information.

13.4 Notices.

(a) All notices, requests, demands, consents, approvals, elections and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (i) when received if delivered personally, (ii) when sent
by electronic mail or facsimile (which is confirmed by the intended recipient)
or (iii) when sent by overnight courier service or when mailed by certified or
registered mail, return receipt requested, with postage prepaid to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to the Contributor’s Representative    DeBartolo Development LLC or the
Contributor, to:    4401 W. Kennedy Boulevard, 3rd Floor    Tampa, Florida 33609
   Attn: Edward M. Kobel    Fax: (813) 676-7696    Email:
ekobel@DeBartoloDevelopment.com with a copy to:    Gray Robinson, P. A.    201
N. Franklin Street, Suite 2200    Tampa, Florida 33602    Attn: Michael J. Nolan
   Fax: (813) 273-5039    Email:mnolan@gray-robinson.com

 

53



--------------------------------------------------------------------------------

If to the Partnership or ATA, to:    Apartment Trust of America Holdings, L.P.
   4901 Dickens Road, Suite 101    Richmond, Virginia 23230    Attn: Stanley J.
Olander, Jr.    Fax: (804) 244-0199    Email: jolander@atareit.com with a copy
to:    Hunton & Williams LLP    Riverfront Plaza, East Tower    951 East Byrd
Street    Richmond, VA 23219-4074    Attn: Daniel M. LeBey, Esq.    Fax:(804)
788-8218    Email: dlebey@hunton.com    Attn: Andrew J. Tapscott, Esq.    Fax:
(804) 788-8218    Email: atapscott@hunton.com If to Title Company, to:   
Chicago Title Company    5501 LBJ Freeway, Suite 200    Dallas, Texas 75240   
Attn: Debby S. Moore    Fax: (214) 570-0210    Email: debby.moore@cttdallas.com

(b) By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America.

13.5 Waivers, Etc. Any waiver of any term or condition of this Agreement, or of
the breach of any covenant, representation or warranty contained herein, in any
one instance, shall not operate as or be deemed to be or construed as a further
or continuing waiver of any other breach of such term, condition, covenant,
representation or warranty or any other term, condition, covenant,
representation or warranty, nor shall any failure at any time or times to
enforce or require performance of any provision hereof operate as a waiver of or
affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof. This Agreement may
not be amended nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

 

54



--------------------------------------------------------------------------------

13.6 Assignment; Successors and Assigns. Except as otherwise provided herein,
this Agreement and all rights and obligations hereunder shall not be assignable
by any party without the written consent of the other parties; provided,
however, the Partnership may assign this Agreement in whole or in part to any of
Partnership’s Affiliates; provided, however, such assignment shall not in any
way release the Partnership from its obligations or liabilities under this
Agreement. This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
This Agreement is not intended and shall not be construed to create any rights
in or to be enforceable in any part by any other persons.

13.7 Severability. If any provision of this Agreement shall be held or deemed to
be, or shall in fact be, invalid, inoperative or unenforceable as applied to any
particular case in any jurisdiction or jurisdictions, or in all jurisdictions or
in all cases, because of the conflict of any provision with any constitution or
statute or rule of public policy or for any other reason, such circumstance
shall not have the effect of rendering the provision or provisions in question
invalid, inoperative or unenforceable in any other jurisdiction or in any other
case or circumstance or of rendering any other provision or provisions herein
contained invalid, inoperative or unenforceable to the extent that such other
provisions are not themselves actually in conflict with such constitution,
statute or rule of public policy, but this Agreement shall be reformed and
construed in any such jurisdiction or case as if such invalid, inoperative or
unenforceable provision had never been contained herein and such provision
reformed so that it would be valid, operative and enforceable to the maximum
extent permitted in such jurisdiction or in such case.

13.8 Counterparts, Entire Agreement, Amendments. This Agreement may be executed
in two (2) or more counterparts, including by facsimile or other electronic
transmission, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof. This Agreement may not be amended or modified in any
respect other than by the written agreement of all of the parties hereto.

13.9 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES RECOGNIZE THAT, WITH RESPECT TO SOME
OF THE PROPERTY, IT MAY BE NECESSARY FOR THE PARTIES TO COMPLY WITH CERTAIN
ASPECTS OF THE LAWS OF OTHER STATES IN ORDER TO CONSUMMATE THE CONTRIBUTION AND
SALE OF THE PROPERTY PURSUANT HERETO. THE PARTIES AGREE TO COMPLY WITH SUCH
OTHER LAWS TO THE EXTENT NECESSARY TO CONSUMMATE THE CONTRIBUTION AND SALE OF
THE PROPERTY. IT IS THE PARTIES’ INTENT THAT THE PROVISIONS OF THIS AGREEMENT BE
APPLIED TO THE PROPERTY IN A MANNER THAT RESULTS IN THE GREATEST CONSISTENCY
POSSIBLE.

 

55



--------------------------------------------------------------------------------

(b) For the purposes of any suit, action or proceeding involving this Agreement,
the Contributor and the Partnership hereby expressly submit to the jurisdiction
of all federal and state courts sitting in the State of New York and consents
that any order, process, notice of motion or other application to or by any such
court or a judge thereof may be served within or without such court’s
jurisdiction by registered mail or by personal service; provided that a
reasonable time for appearance is allowed, and the Partnership agrees that such
courts shall have the exclusive jurisdiction over any such suit, action or
proceeding commenced by any party. In furtherance of such agreement, the
Partnership agrees upon the request of any party to discontinue (or agree to the
discontinuance of) any such suit, action or proceeding pending in any other
jurisdiction.

(c) The Partnership hereby irrevocably waives any objection that the Partnership
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement brought in any federal
or state court sitting in the State of New York and hereby further irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.

(d) EACH PARTY HEREBY WAIVES, IRREVOCABLY AND UNCONDITIONALLY, TRIAL BY JURY IN
ANY ACTION BROUGHT ON, UNDER OR BY VIRTUE OF OR RELATING IN ANY WAY TO THIS
AGREEMENT OR ANY OF THE DOCUMENTS EXECUTED IN CONNECTION HEREWITH, THE PROPERTY,
OR ANY CLAIMS, DEFENSES, RIGHTS OF SET-OFF OR OTHER ACTIONS PERTAINING HERETO OR
TO ANY OF THE FOREGOING.

13.10 Performance on Business Days. All time periods expire at 5:00 p.m. Eastern
Time on the last day of such time period. In the event the date on which
performance or payment of any obligation of a party required hereunder, or the
expiration of each period of time hereunder, is other than a Business Day, the
time for payment or performance, or the expiration of such time period, shall
automatically be extended to the first Business Day following such date.

13.11 Attorneys’ Fees. If any lawsuit or arbitration or other legal proceeding
arises in connection with the interpretation or enforcement of this Agreement,
the prevailing party therein shall be entitled to receive from the other party
the prevailing party’s costs and expenses, including reasonable attorneys’ fees,
incurred in connection therewith, in preparation therefor and on appeal
therefrom, which amounts shall be included in any judgment therein.

13.12 Relationship. Nothing herein contained shall be deemed or construed by the
parties hereto, nor by any third party, as creating the relationship of
principal and agent or of partnership or joint venture between the parties
hereto, it being understood and agreed that (except as and to the extent
specifically provided for herein) no provision contained herein, nor any acts of
the parties hereto shall be deemed to create the relationship between the
parties hereto other than the relationship of contributor and acquiror.

13.13 Section and Other Headings. The headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

56



--------------------------------------------------------------------------------

13.14 Further Assurances. At and after the Closing Date and the Closing Date,
the parties agree to execute and deliver such documents and other papers and
take such further actions as may be reasonably required to carry out the
provisions of this Agreement and the other Transaction Documents and to make
effective the transactions contemplated hereby.

13.15 Force Majeure. “Force Majeure” shall mean any Act of God, earthquake,
hurricane, flood, fire, or extraordinary weather condition; riot, war, or order
of a civil, military or naval authority; strikes, labor disputes, or any other
course of events reasonably beyond Buyer’s or the Contributor’s control. In the
event that either party shall claim a delay based upon Force Majeure, such party
shall immediately advise the other of the commencement and resolution of any
Force Majeure event. All time periods shall be extended for the period of time
during which the Force Majeure event existed. Such party’s failure to timely
advise the other of a Force Majeure event shall be deemed a waiver of such
party’s right to claim Force Majeure with respect to such event.

13.16 Time of Essence. Time is of the essence of this Agreement, and of each and
every provision hereof, and in the performance of all conditions and covenants
to be performed or satisfied by any party hereto.

13.17 Contributor’s Representative. If at any time the Contributor’s
Representative ceases to be the manager of the Contributor, then the Contributor
hereby irrevocably constitutes and appoints the Contributor’s Representative,
acting singly, as its true and lawful agent, proxy and attorney-in-fact and
authorizes the Contributor’s Representative acting for the Contributor and in
the Contributor’s name, place and stead, in any and all capacities to do and
perform every act and thing reasonably necessary or desirable to be done in
connection with the transactions contemplated hereby, as fully to all intents
and purposes as the Contributor might or could do in person, except to the
extent that this Agreement specifically provides for an action to be taken by or
for, or a notice to be delivered to, the Contributor, including for the purposes
of: (i) performing the duties of the Contributor’s Representative as set forth
in this Agreement; (ii) accepting from the Partnership the payment of the Agreed
Contribution Value, and distributing to the Contributor its portion of such
funds; (iii) changing the time, date or place of the Closing or Closing;
(iv) granting any consent or waiver required or desired of the Contributor by
the Partnership pursuant to this Agreement; (v) representing the Contributor in
connection with any indemnification related matter, including disputing or
settling any claim by the Partnership; (vi) determining the presence (or
absence) of claims for payment pursuant to this Agreement or any agreement
executed in connection herewith; (vii) to engage and employ agents and
representatives (including accountants, legal counsel and other professionals)
and to incur such other expenses as the Contributor’s Representative reasonably
deems necessary or prudent in connection herewith; and (viii) taking any action
and executing and delivering all documents contemplated by this Agreement and
any other instruments which the Contributor’s Representative may deem necessary
or advisable to accomplish the purposes of this Agreement. The Contributor
hereby grants unto the Contributor’s Representative full power and authority to
do and perform each and every act as is described under this Section 13.17, as
fully to all intents and purposes as the Contributor might or could do in
person, hereby ratifying and confirming all that the Contributor’s
Representative has lawfully done consistent herewith and may lawfully do or
cause to be done by virtue hereof. The Contributor hereby agrees by executing
this Agreement that the foregoing agency, proxy and power of attorney are
coupled

 

57



--------------------------------------------------------------------------------

with an interest, and are therefore irrevocable without the consent of the
Contributor’s Representative and shall survive the bankruptcy of such Person.
The Contributor hereby acknowledges and agrees that upon execution of this
Agreement any delivery by the Contributor’s Representative of any waiver,
amendment, agreement, opinion, certificate or other documents executed by the
Contributor’s Representative in accordance with this Section 13.17 or any
decisions made by the Contributor’s Representative in accordance with this
Section 13.17 shall be binding on such Person as fully as if such Person had
executed and delivered such documents or made such decisions. The Contributor’s
Representative shall not have by reason of this Agreement a fiduciary
relationship in respect of any Contributor, except in respect of amounts
received by Contributor’s Representative on behalf of a Contributor. The
Contributor’s Representative shall not be liable to any Contributor for any
action taken or omitted by it or any agent employed by it under this Agreement
or any other agreement executed in connection herewith or therewith, except that
the Contributor’s Representative shall not be relieved of any liability imposed
by law for gross negligence or willful misconduct. The Contributor’s
Representative shall not be liable to any Contributor for any apportionment or
distribution of payments made by it in good faith, and, if any such
apportionment or distribution is subsequently determined to have been made in
error, the sole recourse of the Contributor to whom payment was due, but not
made, shall be to recover from the other Contributor, as applicable, any payment
in excess of the amount to which they are determined to have been entitled
pursuant to this Agreement. The actions of the Contributor’s Representative are
fully and completely binding and the Partnership is entitled to rely upon the
provisions of this Section 13.17.

13.18 All or Nothing Transaction. Pursuant to the terms of this Agreement, the
Contributor agrees to contribute to the Partnership, and the Partnership agrees
to receive from Contributor, all of the Interests of the Contributed Entity in
consideration for the Agreed Contribution Value. The sale of the Interests shall
be on an “all or nothing” basis, and the Partnership shall not be required to
consummate the transactions contemplated by this Agreement unless the
Contributor conveys all of the Interests to the Partnership.

13.19 Survival. Except for the provisions of this Agreement which are expressly
intended to survive the termination of this Agreement or the Closing, the rights
and obligations of each party hereto shall not survive the termination of this
Agreement or the Closing.

13.20 ATA’s SEC Filings. The Contributor acknowledges that the Partnership is a
subsidiary of ATA, which is a publicly registered company that is required to
disclose the existence of this Agreement upon full execution and to make certain
filings with the Securities and Exchange Commission (the “SEC Filings”) that may
include audited and unaudited financial statements with respect to the Property,
the Property Owner, the Contributed Entity and their Subsidiaries, including the
most recent pre-acquisition fiscal year (the “Audited Year”) and the current
fiscal year through the date of acquisition (the “Stub Period”) for the
Property. To assist ATA in preparing the SEC Filings and any required audited
financial statements, the Contributor agrees to (a) within thirty (30) days
after the date of this Agreement, and at ATA’s request, any time thereafter
until the first anniversary of the Closing Date, deliver an audit inquiry letter
regarding pending litigation and other matters in the form attached hereto as
Exhibit I (the “Audit Inquiry Letter”) to the Contributor’s counsel prior to
Closing and deliver to ATA an executed letter from such counsel in response to
the Audit Inquiry Letter as soon as reasonably practicable thereafter, (b) at
ATA’s request at any time until the first anniversary of

 

58



--------------------------------------------------------------------------------

the Closing Date, deliver a representation letter in the form requested by ATA’s
auditors to ATA, and (c) provide ATA, within thirty (30) days after the date of
this Agreement, such financial and other data and information relating to the
Property, the Property Owner, the Contributed Entity and their Subsidiaries as
ATA and its registered independent accounting firm may reasonably require in
order to enable ATA and its registered independent accounting firm to prepare
such audited and unaudited financial statements with respect to the Contributed
Property, the Property Owner, the Contributed Entity and their Subsidiaries as
ATA deems necessary to include in its SEC Filings, including but not limited to
(i) access to bank statements for the Audited Year and Stub Period, (ii) Rent
Roll as of the end of the Audited Year and Stub Period, (iii) operating
statements for the Audited Year and Stub Period (iv) access to the general
ledger for the Audited Year and Stub Period, (v) cash receipts schedule for each
month in the Audited Year and Stub Period, (vi) access to invoices for expenses
and capital improvements in the Audited Year and Stub Period, (vii) accounts
payable ledger and accrued expense reconciliations in the Audited Year and Stub
Period, (viii) check register for the three (3) months following the Audited
Year and Stub Period, (ix) copies of all insurance documentation for the Audited
Year and Stub Period, (x) copies of accounts receivable aging as of the end of
the Audited Year and Stub Period along with an explanation for all accounts over
thirty (30) days past due as of the end of the Audited Year and Stub Period,
(xi) an executed assurance or representation letter from the Contributor to
ATA’s registered independent accounting firm in a form acceptable to ATA
(provided that in no event shall the Contributor have any liability to ATA or
such registered independent accounting firm for the assurances or
representations made therein, but the Contributor shall reasonably cooperate, at
no cost or expense to the Contributor, in connection with such audit, including,
if required by ATA’s registered independent accounting firm, answering a
standard Statement on Auditing Standards No. 99 questionnaire from such
registered independent accounting firm). The provisions of the foregoing Section
shall survive the Closing for a period of 365 days. The Partnership or ATA shall
reimburse the Contributor for its actual and documented out-of-pocket expenses
in connection with compliance with this Section.

13.21 Legends.

(a) For as long as the OP Units and the ATA Common Stock, if any, issued
pursuant to this Agreement are not registered under the Securities Act, each
certificate evidencing such securities shall be stamped or otherwise imprinted
with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, PLEDGED OR HYPOTHECATED IN THE
UNITED STATES IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNLESS AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.”

 

59



--------------------------------------------------------------------------------

(b) In addition to any legends required by the Charter, for as long as the ATA
Common Stock, if any, issued pursuant to this Agreement or upon the redemption
of OP Units issued pursuant this Agreement is subject to the restrictions set
forth in the Governance Agreement and the Registration Rights Agreement, each
certificate evidencing such securities shall be stamped or otherwise imprinted
with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
AND OTHER RESTRICTIONS SET FORTH IN THE CORPORATE GOVERNANCE, VOTING AND RESALE
RESTRICTION AGREEMENT, DATED AS OF August 3, 2012, AND THE REGISTRATION RIGHTS
AGREEMENT, DATED AS OF August 3, 2012, RELATING TO APARTMENT TRUST OF AMERICA,
INC. AND, AMONG OTHER THINGS, MAY NOT BE OFFERED OR SOLD EXCEPT IN COMPLIANCE
WITH SUCH RESTRICTIONS. COPIES OF SUCH AGREEMENTS ARE ON FILE WITH THE SECRETARY
OF THE ISSUER AND ARE AVAILABLE WITHOUT CHARGE UPON WRITTEN REQUEST THEREOF. THE
HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE
BOUND BY ALL OF THE PROVISIONS OF THE AFORESAID AGREEMENTS.”

If any such shares of ATA Common Stock cease to be subject to the restrictions
referred to above, the Company shall, upon the written request of the holder
thereof, issue to such holder a new certificate evidencing such shares of ATA
Common Stock without the legends required by this Section 13.21(b) endorsed
thereon.

13.22 Escrow Agent. Each of the Contributor, the Contributor’s Representative,
the Partnership and ATA acknowledge and agree that the duties of the Escrow
Agent under this Agreement are purely ministerial, that in no event shall the
Escrow Agent have any duty to inquire as to the validity, effectiveness,
genuineness, authorization or necessity of any notice hereunder and that except
as expressly provided below, the Escrow Agent shall be entitled to conclusively
rely upon its receipt of any of the same despite any objection or claim of any
kind or nature by any of the Contributor, the Contributor’s Representative, the
Partnership or ATA. The Escrow Agent shall not be liable for any action taken or
omitted in good faith, without gross negligence or willful misconduct and
believed by it to be authorized or within the rights or powers conferred upon it
by this Agreement, including, without limitation, its release and delivery of
the Earnest Money Deposit, and it may rely, and shall be protected in acting or
refraining from acting in reliance, upon an opinion of counsel and upon any
directions, instructions, notice, certificate, instrument, request, paper or
other document believed by it to be genuine and to have been made, sent, signed
or presented by any of the Contributor, the Contributor’s Representative, the
Partnership or ATA. If for any reason Closing does not occur and any party makes
a written demand upon the Escrow Agent for payment or delivery of the Earnest
Money Deposit or then held by the Escrow Agent, the Escrow Agent shall give
written notice to the other parties of such demand. If the Escrow Agent does not
receive a written objection from the other parties to the proposed payment
within ten (10) Business Days after the giving of such notice, the Escrow Agent
is hereby authorized to make such payment or delivery.

 

60



--------------------------------------------------------------------------------

If the Escrow Agent does receive such written objection within such ten
(10) Business Day period or if for any other reason the Escrow Agent in good
faith shall elect not to make such payment, the Escrow Agent shall continue to
hold the Earnest Money Deposit until otherwise directed by written instructions
from the parties hereto or a final judgment of a court of competent
jurisdiction. The Escrow Agent shall, however, have the right at any time to
file a suit with a court of competent jurisdiction and to deliver or pay the
Earnest Money Deposit to such court (or an officer thereof). The Escrow Agent
shall give written notice of such deposit to the Contributors and the
Partnership. Upon such deposit, the Escrow Agent shall be relieved of and
discharged from all further obligations and responsibilities hereunder.
Notwithstanding any other provisions of this Agreement, the Contributor, the
Contributor’s Representative, the Partnership and ATA jointly and severally
indemnify and hold harmless the Escrow Agent against any loss, damages,
liability or expense (including, without limitation, reasonable attorneys fees
and expenses) incurred in connection with this Agreement (including, without
limitation, the cost and expense of defending itself against any claim or
liability), except for losses resulting from the gross negligence of willful
misconduct of the Escrow Agent arising out of or in connection with or in any
way relating to the terms of this Agreement.

 

  SECTION14. GUARANTY BY ELRH OF CASH PAYMENT

In consideration of the covenants and agreements set forth in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged to be of material value to ELRH, including, without
limitation, the matters described in Section 14.3 below, ELRH hereby, agrees as
follows:

14.1 Guaranty. Provided that (a) no default on the part of any party exists
hereunder, (b) all of the conditions to each party’s obligations to close under
Sections 4 and 5 hereof, respectively, have been satisfied or waived, other than
the Partnership’s obligation to pay the entire cash portion of the Agreed
Contribution Value in the aggregate amount of Six Million and No/100 Dollars
($6,000,000.00) as set forth in Section 3.2(b) hereof (the “Cash Payment
Obligation”) and (c) the Partnership fails to pay all or any portion of the Cash
Payment Obligation, then ELRH shall and hereby does unconditionally guarantee to
the Contributor prompt and full payment by ELRH to the Partnership, pursuant to
the terms of Section 1.5(b) of the MCA, in an amount equal to the portion of the
Cash Payment Obligation not paid by the Partnership to the Contributor.

14.2 Nature of Guaranty. The guaranty contained in this Section 14 (this
“Guaranty”) is a continuing, absolute and unconditional guaranty of the
obligation set forth in Section 14.1 above and ELRH’s liability hereunder is
direct and unconditional and may be enforced after nonpayment or nonperformance
by the Partnership without requiring the Contributor to resort to any other
person or entity or any other right, remedy or collateral.

14.3 Consideration. ELRH acknowledges and agrees that (a) it is a party to the
Master Contribution Agreement and will obtain a material financial benefit from
the closing of the transactions contemplated in the Master Contribution
Agreement and this Agreement, (b) the Contributors will not enter in this
Agreement without this Guaranty and (c) as an inducement for the Contributors to
enter into this Agreement with the Partnership, ELRH has agreed to provide this
Guaranty:

 

61



--------------------------------------------------------------------------------

14.4 Termination of this Guaranty. This Guaranty shall terminate automatically
and ELRH shall have no liability hereunder upon (a) the Closing of the
transactions contemplated in this Agreement; (b) unless a prior claim is made
hereunder, the termination of this Agreement or (c) full payment by ELRH to the
Partnership, pursuant to the terms of Section 1.5(b) of the Master Contribution
Agreement, in an amount equal to the Cash Payment Obligation not paid by the
Partnership to Contributor.

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Contribution and Sale Agreement
to be executed as a sealed instrument as of the Effective Date.

 

PARTNERSHIP:

APARTMENT TRUST OF AMERICA

HOLDINGS, L.P., a Virginia limited partnership

By:  

Apartment Trust of America, Inc.,

a Maryland corporation

Its:   General Partner

 

By:  

/s/ Stanley J. Olander, Jr.

Name:   Stanley J. Olander, Jr. Title:  

Chief Executive Officer and

Chairman of the Board of Directors

 

ATA:

APARTMENT TRUST OF AMERICA, INC.,

a Maryland corporation

 

By:  

/s/ Stanley J. Olander, Jr.

Name:   Stanley J. Olander, Jr. Title:   Chief Executive Officer and Chairman of
the Board of Directors

[Signature Page of Andros Interest Contribution Agreement]



--------------------------------------------------------------------------------

CONTRIBUTOR’S REPRESENTATIVE: DEBARTOLO DEVELOPMENT, LLC, a Delaware limited
liability company

 

By:  

/s/ Edward M. Kobel

Name:   Edward M. Kobel Title:  

Manager

 

CONTRIBUTOR: DK GATEWAY ANDROS II, a Florida limited liability company

 

By:   DeBartolo Development, LLC Its:   Manager

 

By:  

/s/ Edward M. Kobel

Name:   Edward M. Kobel Title:   Manager

[Signature Page of Andros Interest Contribution Agreement]



--------------------------------------------------------------------------------

JOINDER OF ELRH

The undersigned has caused this Interest Contribution Agreement to be executed
as a sealed instrument as of the Effective Date solely for the purpose of
agreeing and consenting to be bound by Section 14 of this Agreement.

 

ELCO LANDMARK RESIDENTIAL HOLDINGS LLC By:   JLCo, LLC, a Florida limited
liability company, its manager

 

By:  

/s/ Joseph Lubeck

 

Joseph Lubeck

President

[Signature Page of Andros Interest Contribution Agreement]



--------------------------------------------------------------------------------

JOINDER OF ESCROW AGENT

Escrow Agent joins in the execution of this Agreement for the express purposes
of (i) acknowledging receipt of the Earnest Money Deposit and (ii) agreeing to
be bound by the provisions set forth in this Agreement with respect to the
disposition of the Earnest Money Deposit.

 

ESCROW AGENT: HUNTON & WILLIAMS LLP

 

By:  

/s/ Andrew J. Tapscott

Name:   Andrew J. Tapscott Title:   Partner



--------------------------------------------------------------------------------

Exhibit A

Legal Description of the Land

Lot 3, Andros Isles, according to the Plat thereof as filed in Map Book 55, Page
87, Public Records of Volusia County, Florida

TOGETHER WITH those easements for the benefit of the subject property pursuant
to the Easement Agreement dated July 23, 2008, recorded October 27, 2008, in
Official Records Book 6289, Page 3030 of the Public Records of Volusia County,
Florida.

TOGETHER WITH those Easements set out in that certain Easements With Covenants
and Restrictions Affecting Land and Owner’s Association Provisions for Andros
Isles Villages Development dated February 11, 2011, recorded February 16, 2011
in Official Records Book 6564, Page 4818 and amended in that certain Amendment
recorded in Official Records Book 6579, Page 1401, all of the Public Records of
Volusia County, Florida.

 

1



--------------------------------------------------------------------------------

Exhibit B

Rent Roll

 

 

1



--------------------------------------------------------------------------------

Exhibit C

Loan Documents

 

1. Mortgage, by and between DK Gateway Andros, LLC, a Florida limited liability
company, as mortgagor, and First Housing Development Corporation of Florida, a
Florida corporation, as mortgagee, dated March 29, 2011, recorded March 29,
2011, in Official Record Book 6577, Page 1602, of the Public Records of Volusia
County, Florida, securing a loan in the aggregate amount up to $29,851,300.00.

 

2. Regulatory Agreement for Multifamily Housing Projects, dated March 29, 2011,
between DK Gateway Andros, LLC, and First Housing Development Corporation of
Florida, recorded March 29, 2011, in Official Record Book 6577, Page 1609, of
the Public Records of Volusia County, Florida.

 

3. UCC-1 Financing Statement listing DK Gateway Andros, LLC, as debtor, and
First Housing Development Corporation of Florida and Secretary of Housing and
Urban Development, as secured parties, filed March 29, 2011 in Official Records
Book 6577, Page 1619, of the Public Records of Volusia County, Florida.

 

4. UCC-1 Financing Statement listing DK Gateway Andros, LLC, as debtor, and
First Housing Development Corporation of Florida and Secretary of Housing and
Urban Development, as secured parties, filed at the Secretary of State’s Office
of the State of Florida as File No.             .

 

5. Certificate for Organizational Documents of DK Gateway Andros, LLC, dated
March 29, 2011.

 

6. Resolution/Consent of Sole Member of DK Gateway Andros, LLC, dated March 29,
2011.

 

7. Certificate for Organizational Documents of Fortis Kobel, LLC, dated
March 29, 2011.

 

8. Action in Writing by the Sole Member of Fortis Kobel, LLC, dated April 14,
2010.

 

9. Security Agreement dated March 29, 2011, among DK Gateway Andros, LLC, a
Florida limited liability company, as debtor, and First Housing Development
Corporation of Florida, a Florida corporation, as secured party.

 

10. Mortgage Note dated March 29, 2011, from DK Gateway Andros, LLC, a Florida
limited liability company, to First Housing Development Corporation of Florida,
a Florida corporation, in the original principal amount of $29,851,300.00.

 

11. Certification Regarding Permits for Carports, dated March 29, 2011.

 

12. Certification Regarding Utilities and Streets, dated March 29, 2011.

 

1



--------------------------------------------------------------------------------

13. Building Loan Agreement dated March 29, 2011, between DK Gateway Andros,
LLC, a Florida limited liability company, as borrower, and First Housing
Development Corporation of Florida, a Florida corporation, as lender.

 

14. Completion Assurance Agreement dated March 29, 2011, among DDF Construction,
LLC d/b/a DeBartolo Construction Services, LLC, a Florida limited liability
company, as contractor, DK Gateway Andros, LLC, a Florida limited liability
company, as owner, and First Housing Development Corporation of Florida, a
Florida corporation, as lender.

 

15. Certification of Architectural/Engineering Fees, dated March 29, 2011.

 

16. Mortgagor’s and Architect’s Certificate of Payment, dated March 29, 2011.

 

17. Mortgagor’s and Engineer’s Certificate of Payment, dated March 29, 2011.

 

18. Escrow Agreement Additional Contribution by Sponsors, dated March 29, 2011.

 

19. Mortgagee’s Certificate, dated March 29, 2011.

 

20. Mortgagor’s Certificate, dated March 29, 2011.

 

21. Mortgagor’s Oath, dated March 29, 2011.

 

22. Equal Employment Opportunity Certification, dated March 29, 2011.

 

23. Assurance of Compliance With Department of Housing and Urban Development
Regulations Under Title VI of The Civil Rights Act of 1964, dated March 29,
2011.

 

24. Mortgagor’s Byrd Amendment Certification for Contracts, Grants, Loans and
Cooperative Agreements, dated March 29, 2011.

 

25. Mortgagee’s Byrd Amendment Certification for Contracts, Grants, Loans and
Cooperative Agreements, dated March 29, 2011.

 

26. Low Income Housing Tax Credit Certification, dated March 29, 2011.

 

27. Agreement and Certification dated March 29, 2011, between DK Gateway Andros,
LLC, a Florida limited liability company, as mortgagor, and First Housing
Development Corporation of Florida, a Florida corporation, as mortgagee.

 

28. Application for Insurance of Advance of Mortgage Proceeds, dated March 29,
2011.

 

29. Lender’s Assurance of Permanent Financing (First housing Commitment Letter)
dated February 9, 2011.

 

30. Working Capital/Equipping and Renting Escrow Reserve, dated March 29, 2011.

 

2



--------------------------------------------------------------------------------

31. Certification Regarding Compliance with Permits, Construction of
Improvements Above 100 Year Flood Elevation and Flood Insurance During
Construction, dated March 29, 2011.

 

32. Applicant/Recipient Disclosure/Update Report, dated March 29, 2011.

 

33. Certification Regarding Affirmative Fair Housing Marketing Plan, dated
March 29, 2011.

 

34. Furnishings, Fixtures and Equipment Escrow Agreement, dated March 29, 2011.

 

3



--------------------------------------------------------------------------------

Exhibit D

Form of Tax Protection Agreement

 

1



--------------------------------------------------------------------------------

Exhibit E

Form of Assignment and Assumption Agreement

 

1



--------------------------------------------------------------------------------

Exhibit F

Form of Interest Assignments

 

1



--------------------------------------------------------------------------------

Exhibit G

Form of Loan Indemnification Agreement

 

 

1



--------------------------------------------------------------------------------

Exhibit H

Release of Claims

 

1



--------------------------------------------------------------------------------

Exhibit I

Form of Audit Inquiry Letter

 

 

1



--------------------------------------------------------------------------------

Exhibit J

Form of Joinder to Registration Rights Agreement

 

 

1



--------------------------------------------------------------------------------

Exhibit K

Form of Joinder to Partnership Agreement

 

 

1



--------------------------------------------------------------------------------

Schedule 1

List of Other Contribution Agreements

 

1. Interest Contribution Agreement dated August 3, 2012, by and among DK Bay
Breeze, LLC, as Contributor, DeBartolo Development, LLC, as Contributor’s
Representative, Apartment Trust of America Holdings, L.P., and Apartment Trust
of America, Inc., pertaining to the Bay Breeze Villas in Cape Coral – Ft. Myers,
Florida.

 

2. Interest Contribution Agreement dated August 3, 2012, by and among DK
Esplanade, LLC and DK Esplanade II, LLC, as Contributors, DeBartolo Development,
LLC, as Contributors’ Representative, Apartment Trust of America Holdings, L.P.,
and Apartment Trust of America, Inc., pertaining to the Esplanade Apartments in
Orlando, Florida.

 

1



--------------------------------------------------------------------------------

Schedule 2.2(c)

Objections List

 

1. Provide confirmation that Notice of Commencement recorded March 29, 2011 in
Official Records Book 6577, page 1625, Public Records of Volusia County, Florida
is in connection with the current construction of the apartment buildings which
is not yet complete.

 

2. Provide information on whether the Andros Villages Residential Planned Unit
Development Agreement recorded in Official Records Book 6233, page 4931 Public
Records of Volusia County, Florida has been assigned to the current property
owner. In addition, if it was assigned, please provide evidence whether the City
of Daytona Beach, Florida consented to such assignment.

 

3. Possible Survey Matters

 

1



--------------------------------------------------------------------------------

Schedule 3.2(c)(ii)

List the Contributor if Eligible for Tax Protection

 

1. DK Gateway Andros II, LLC

 

1



--------------------------------------------------------------------------------

Schedule 6.1(b)

Capitalization and Title to Interests

 

Owner of Interests in Contributed Entity

   Percentage Ownership in
Contributed Entity  

DK Gateway Andros II, LLC

     100 % 

Total:

     100 % 

 

1



--------------------------------------------------------------------------------

Schedule 6.1(d)

List of Subsidiaries

None

 

1



--------------------------------------------------------------------------------

Schedule 6.1(i)

Leased FF&E

 

1



--------------------------------------------------------------------------------

Schedule 6.1(j)

Schedule of Non-Terminable Contracts

 

1



--------------------------------------------------------------------------------

Schedule 6.1(l)

Litigation

 

1



--------------------------------------------------------------------------------

Schedule 6.2

Due Diligence Material

 

1. Property Conditions Reports

2. Certificates of Occupancy

3. Site Plans and Floor Plans

4. As-Built Plans and Specifications

5. Property Photographs

6. Preliminary Title Report, Title Policies, and Underlying Title Documents

7. Existing Surveys

8. Zoning Compliance Reports and Zoning Compliance Letters

9. Rent Roll

10. Income and Expense Statements, Year End Financial and monthly Operating
Statements for 2009 – 2011 and 2012 Year to Date

11. 2012 Operating Budget

12. Report of Past 3 Years’ Capital Improvements

13. Capital Budget for Forward 3 Years

14. Aged Delinquency Report

15. Lease Expiration Report

16. Security Deposit and Pet Deposit Reports

17. General Ledger Report

18. Service, Maintenance, Repair, Leasing, Pest Control, Supply and Management
Contracts, and Equipment Leases

19. Utility Bills (past 2 years)

20. Utility Permits and Deposits

21. Property Tax Bills and All Assessments (past 3 years)

22. All Environmental Reports and any other environmental related inspections or
mitigation reports

23. All Engineering/Physical Condition/Soils Reports

24. Termite Report and Termite Bond

25. Copies of pending insurance claims

26. Personal Property and Inventory List

27. ADA Report

28. All Warranties and Guarantees

29. Standard Lease Form

30. Resident Demographic Report

31. Permits, Licenses, and Governmental Approvals

32. Insurance Certificate and a statement of insurance coverage and premiums by
policy type and copies of insurance policies for the fire, extended coverage and
public liability insurance maintained by or for the benefit of the Property or
the Property Owner

33. All contracts for repair or capital replacement covering work performed at
the Real Property during the immediately preceding three (3) years if the
contract price was in excess of $10,000

34. Seismic Report (if any)

35. Flood Insurance (if any)

36. Litigation or Condemnation Proceedings (if any)

37. Tenant Leases (to be available at the property)

 

1



--------------------------------------------------------------------------------

Schedule 8.8

Required Capital Improvements